


EXECUTION VERSION
 

  

--------------------------------------------------------------------------------

 
P&F INDUSTRIES, INC.,
FLORIDA PNEUMATIC MANAFUACTURING CORPORATION,
HY-TECH MACHINE, INC.,
and
NATIONWIDE INDUSTRIES, INC.,
as Borrowers,


CONTINENTAL TOOL GROUP, INC.,
COUNTRYWIDE HARDWARE, INC.,
EMBASSY INDUSTRIES, INC.,
GREEN MANUFACTURING, INC.,
PACIFIC STAIR PRODUCTS, INC.,
WILP HOLDINGS, INC.
and
WOODMARK INTERNATIONAL, L.P.,
as Guarantors,
 

--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT


Dated as of October 25, 2010


$22,000,000
 

--------------------------------------------------------------------------------

 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders


and


CAPITAL ONE LEVERAGE FINANCE CORPORATION,
as Agent
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1
     
1.1.
Definitions
1
1.2.
Accounting Terms
26
1.3.
Uniform Commercial Code
27
1.4.
Certain Matters of Construction
27
     
SECTION 2.
CREDIT FACILITIES
27
     
2.1.
Revolver Commitment
27
2.2.
Term Loan Commitment
29
2.3.
Letter of Credit Facility
29
     
SECTION 3.
INTEREST, FEES AND CHARGES
31
     
3.1.
Interest
31
3.2.
Fees
32
3.3.
Computation of Interest, Fees, Yield Protection
33
3.4.
Reimbursement Obligations
33
3.5.
Illegality
34
3.6.
Inability to Determine Rates
34
3.7.
Increased Costs; Capital Adequacy
34
3.8.
Mitigation
35
3.9.
Funding Losses
35
3.10.
Maximum Interest
36
     
SECTION 4.
LOAN ADMINISTRATION
36
     
4.1.
Manner of Borrowing and Funding Revolver Loans
36
4.2.
Defaulting Lender
37
4.3.
Number and Amount of LIBOR Loans; Determination of Rate
38
4.4.
Borrower Agent
38
4.5.
One Obligation
38
4.6.
Effect of Termination
38
     
SECTION 5.
PAYMENTS
39
     
5.1.
General Payment Provisions
39
5.2.
Repayment of Revolver Loans
39
5.3.
Repayment of Term Loans
39
5.4.
Payment of Other Obligations
40
5.5.
Marshaling; Payments Set Aside
40
5.6.
Post-Default Allocation of Payments
40
5.7.
Application of Payments
41
5.8.
Loan Account; Account Stated
41
5.9.
Taxes
42
5.10.
Lender Tax Information
42
5.11.
Nature and Extent of Each Borrower’s Liability
43
     
SECTION 6.
CONDITIONS PRECEDENT
45
     
6.1.
Conditions Precedent to Initial Loans
45
6.2.
Conditions Precedent to All Credit Extensions
47


 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.
COLLATERAL
47
     
7.1.
Grant of Security Interest
47
7.2.
Lien on Deposit Accounts; Cash Collateral
48
7.3.
Real Estate Collateral
48
7.4.
Investment Property and other Equity Interests
49
7.5.
Other Collateral; New Subsidiaries
50
7.6.
No Assumption of Liability
50
7.7.
Further Assurances
51
7.8.
Foreign Subsidiary Stock
51
     
SECTION 8.
COLLATERAL ADMINISTRATION
51
     
8.1.
Borrowing Base Certificates
51
8.2.
Administration of Accounts
51
8.3.
Administration of Inventory
52
8.4.
Administration of Equipment
53
8.5.
Administration of Deposit Accounts
53
8.6.
General Provisions
53
8.7.
Power of Attorney
54
     
SECTION 9.
REPRESENTATIONS AND WARRANTIES
55
     
9.1.
General Representations and Warranties
55
9.2.
Complete Disclosure
60
     
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
60
     
10.1.
Affirmative Covenants
60
10.2.
Negative Covenants
63
10.3.
Financial Covenants
66
     
SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
67
     
11.1.
Events of Default
67
11.2.
Remedies upon Default
69
11.3.
License
69
11.4.
Setoff
69
11.5.
Remedies Cumulative; No Waiver
70
     
SECTION 12.
AGENT
70
     
12.1.
Appointment, Authority and Duties of Agent
70
12.2.
Agreements Regarding Collateral and Field Examination Reports
71
12.3.
Reliance By Agent
72
12.4.
Action Upon Default
72
12.5.
Ratable Sharing
72
12.6.
Indemnification of Agent Indemnitees
72
12.7.
Limitation on Responsibilities of Agent
73
12.8.
Successor Agent and Co-Agents
73
12.9.
Due Diligence and Non-Reliance
74
12.10.
Replacement of Certain Lenders
74
12.11.
Remittance of Payments and Collections
74
12.12.
Agent in its Individual Capacity
75
12.13.
Agent Titles
75
12.14.
Bank Product Providers
75
12.15.
No Third Party Beneficiaries
75


 
(ii)

--------------------------------------------------------------------------------

 
 
SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
75
     
13.1.
Successors and Assigns
75
13.2.
Participations
76
13.3.
Assignments
76
     
SECTION 14.
MISCELLANEOUS
77
     
14.1.
Consents, Amendments and Waivers
77
14.2.
Indemnity
78
14.3.
Notices and Communications
78
14.4.
Performance of Borrowers’ Obligations
78
14.5.
Credit Inquiries
79
14.6.
Severability
79
14.7.
Cumulative Effect; Conflict of Terms
79
14.8.
Counterparts
79
14.9.
Entire Agreement
79
14.10.
Relationship with Lenders
79
14.11.
No Control; No Advisory or Fiduciary Responsibility
79
14.12.
Confidentiality
80
14.13.
GOVERNING LAW
80
14.14.
Consent to Forum
80
14.15.
Waivers by Obligors
81
14.16.
Patriot Act Notice
81
     
SECTION 15.
GUARANTY OF OBLIGATIONS
81
     
15.1.
Guaranty; Limitation of Liability
81
15.2.
Guaranty Absolute
82
15.3.
Waivers and Acknowledgments
83
15.4.
Subrogation
84


 
(iii)

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibits:
Exhibit A        Revolver Note
Exhibit B        Term Loan Note
Exhibit C        Assignment and Acceptance
Exhibit D        Assignment Notice
Exhibit E         Non-recurring Legal, Accounting and Consulting Expenses
Exhibit F         Form of Opinion


Schedules:
Schedule 1.1              Commitments of Lenders
Schedule 1.2              Immaterial Subsidiaries
Schedule 7.3.1           Owned Real Estate
Schedule 7.4.1           Pledged Interests
Schedule 8.3.3           Sale on Consignment or Approval
Schedule 8.5              Deposit Accounts
Schedule 8.6.1           Business Locations
Schedule 9.1.4           Names and Capital Structure
Schedule 9.1.11         Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14         Environmental Matters
Schedule 9.1.15         Restrictive Agreements
Schedule 9.1.16         Litigation
Schedule 9.1.18         Pension Plans
Schedule 9.1.20         Labor Contracts
Schedule 10.2.2         Existing Liens
Schedule 10.2.4         Approved Incentive Compensation Plan
Schedule 10.2.17       Existing Affiliate Transactions
Schedule 10.2.21       Post-Closing Deliveries

 
-2-

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT is dated as of October 25, 2010 (this
“Agreement”), among P&F INDUSTRIES, INC., a Delaware corporation (“P&F”),
FLORIDA PNEUMATIC MANAFUACTURING CORPORATION, a Florida corporation (“Florida
Pneumatic”), HY-TECH MACHINE, INC., a Delaware corporation (“Hy-Tech”), and
NATIONWIDE INDUSTRIES, INC., a Florida corporation (“Nationwide”, and together
with P&F, Florida Pneumatic and Hy-Tech, collectively, “Borrowers” and each, a
“Borrower”), CONTINENTAL TOOL GROUP, INC., a Delaware corporation
(“Continental”), COUNTRYWIDE HARDWARE, INC., a Delaware corporation
(“Countrywide”), EMBASSY INDUSTRIES, INC., a New York corporation (“Embassy”),
GREEN MANUFACTURING, INC., a Delaware corporation (“Green”), PACIFIC STAIR
PRODUCTS, INC., a Delaware corporation (“Pacific”), WILP HOLDINGS, INC., a
Delaware corporation (“WILP”), and WOODMARK INTERNATIONAL, L.P., a Delaware
limited partnership (“Woodmark”, and together with Continental, Countrywide,
Embassy, Green, Pacific and WILP, collectively, “Guarantors” and each, a
“Guarantor”) the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and CAPITAL ONE LEVERAGE FINANCE
CORPORATION, a Delaware corporation, as agent for the Lenders (“Agent”).


RECITALS:


Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1.       DEFINITIONS; RULES OF CONSTRUCTION
 
1.1.        Definitions.  As used herein, the following terms have the meanings
set forth below:
 
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount: 85% of the Value of Eligible Accounts.
 
Adjusted EBITDA: for any period, with respect to the Obligors on a consolidated
basis, net income (as that term is determined in accordance with GAAP) for such
period, plus:
 
 
(a)
without duplication and to the extent already deducted (and not added back) in
arriving at such consolidated net income, the sum of the following amounts for
such period:

 
 
(i)
the amount of depreciation and amortization of fixed and intangible assets
deducted in determining such net income for such period;

 
 
(ii)
all interest expense and all fees for the use of money or the availability of
money, including commitment, facility and like fees and charges upon
indebtedness (including Debt to Agent and Lenders) paid or payable during such
period;

 
 
(iii)
all tax liabilities paid or accrued during such period;


 
 

--------------------------------------------------------------------------------

 
 
 
(iv)
non-cash compensation charges and expenses including, but limited to, charges
and expenses related to the management incentive plans and employee bonus plans
(to the extent deducted in determining net income for such period);

 
 
(v)
any non-cash charges related to impairment of intangible assets;

 
 
(vi)
other non-cash charges;

 
 
(vii)
non-recurring legal, accounting and consulting expenses as outlined in Exhibit
E;

 
minus    (b)           without duplication and to the extent included in
arriving at such consolidated net income, the following amounts for such period:


 
(i)
the amount of all gains realized during such period upon the sale or other
disposition of property or assets that are sold or otherwise disposed of outside
the Ordinary Course of Business and any income for such period attributable to
the early extinguishment of Debt;



 
(ii)
all other non-cash gains or extraordinary non-recurring income added in
determining consolidated net income.



Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Allocable Amount: as defined in Section 5.11.3.
 
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including OFAC requirements and the Patriot Act.
 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Applicable Margin: (a) with respect to Term Loans, (i) 4.75% with respect to
Base Rate Term Loans and (ii) 5.75% with respect to LIBOR Term Loans; and (b)
with respect to Revolver Loans, the margin set forth below, as determined by the
Leverage Ratio for the Measurement Period ending as of the most recently ended
month:

 
-2-

--------------------------------------------------------------------------------

 
 
Level
 
Leverage Ratio
 
Base Rate
Revolver
Loans
   
LIBOR
Revolver
Loans
 
I
 
> 6.00 to 1.00
    3.00 %     4.00 %
II
 
> 5.00 to 1.00 and < 6.00 to 1.00
    2.75 %     3.75 %
III
 
> 4.00 to 1.00 and < 5.00 to 1.00
    2.50 %     3.50 %
IV
 
< 4.00 to 1.00
    2.25 %     3.25 %



Until Agent receives a Compliance Certificate for the month ended March 31,
2011, margins shall be determined as if Level II were applicable.  Thereafter,
the margins shall be subject to increase or decrease upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last month, which change shall be effective on
the first day of the calendar month following receipt.  If, by the first day of
a month, any financial statements and Compliance Certificate due in the
preceding month have not been received, then, at the option of Agent or Required
Lenders, the margins shall be determined as if Level I were applicable, from
such day until the first day of the calendar month following actual receipt.
 
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C.
 
Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.
 
Availability Block: $300,000 until (i) April 30, 2011, if the audited financial
statements and Form 10-K required by Section 10.1.2(a) for the Fiscal Year ended
December 31, 2010 reflect a net loss of not more than $700,000 from continuing
operations (to the extent such net loss is greater than $700,000, the amount by
which such net loss exceeds $700,000 is hereafter referred to as the “Shortfall
Amount”) or (ii) August 31, 2011, if the unaudited financial statements and Form
10-Q required by Section 10.1.2(b) for the period ending June 30, 2011 reflect a
net profit (determined on a cumulative basis from January 1, 2011) at least
equal to the Shortfall Amount, excluding at all times in the calculation of net
profit or loss, the profit or loss from the discontinued operations of WMC, or
(iii) 60 days after any Fiscal Quarter end (120 days in the case of the Fiscal
Year end) thereafter for which the unaudited (or audited, as the case may be)
financial statements and Form 10-Q (or 10K, as the case may be) required by
Section 10.1.2 for such Fiscal Quarter (or Fiscal Year, if applicable) reflect a
net profit (determined on a cumulative basis from January 1, 2011) at least
equal to the Shortfall Amount, excluding at all times in the calculation of net
profit or loss, the profit or loss from the discontinued operations of WMC.
 
Availability Reserve: the sum (without duplication of any other Reserve or items
that are otherwise addressed or excluded through eligibility criteria) of (a)
the Rent and Charges Reserve; (b) the LC Reserve; (c) the Bank Product Reserve;
and (d) the aggregate amount of liabilities at any time (i) secured by Liens
upon Collateral that are senior to Agent’s Liens or (ii) for which Agent and
Lenders may be obligated to third parties in connection with this Agreement for
which claims may be reasonably expected to be asserted against the Collateral,
Agent or Lenders (but imposition of any such reserve shall not waive an Event of
Default arising therefrom).

 
-3-

--------------------------------------------------------------------------------

 
 
Bank Product: any of the following products, services or facilities extended to
any Obligor or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or other Obligor, other than
Letters of Credit.
 
Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.
 
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its reasonable discretion in respect of Secured Bank Product
Obligations.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the annualized rate for 90-day dealer commercial paper
which normally appears in the “Money Rates” section of The Wall Street Journal;
and (c) LIBOR for a 30 day interest period as determined on such day, plus 1.00
%.
 
Base Rate Loan: any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
 
Base Rate Term Loan: a Term Loan that bears interest based on the Base Rate.
 
Beneficial Owner:  without duplication, any Person who, directly or indirectly,
through any contract, arrangement, understanding relationship or otherwise has
or shares (a) voting power, which includes the power to vote, or to direct the
voting of, such security; and/or (b) investment power, which includes the power
to dispose, or to direct the disposition, of such security.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrower Agent: as defined in Section 4.4.
 
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the Availability
Reserve, minus the Availability Block and (b) the sum of the Accounts Formula
Amount, plus the Inventory Formula Amount, plus the Equipment Formula Amount,
minus the Borrowing Base Reserve, minus the Availability Block.
 
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.

 
-4-

--------------------------------------------------------------------------------

 

Borrowing Base Reserve:  the sum (without duplication of any other Reserve or
items that are otherwise addressed or excluded through eligibility criteria) of
(a) the Inventory Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve;
(d) the Bank Product Reserve; (e) the Dilution Reserve; (f) the aggregate amount
of liabilities secured by Liens upon Revolving Credit Collateral that are senior
in priority to Agent’s Liens (but imposition of any such reserve shall not waive
an Event of Default arising therefrom); and (g) such additional reserves, in
such amounts and with respect to such matters, as Agent in its reasonable credit
judgment exercised in good faith may elect to impose from time to time.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, and if such day relates to a LIBOR Loan, any such day on
which dealings in Dollar deposits are conducted between banks in the London
interbank Eurodollar market.
 
Capital Expenditures: without duplication, all liabilities incurred,
expenditures made or payments due (whether or not made) by a Borrower or
Subsidiary for the acquisition of any fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, including the principal portion of Capital Leases.
 
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
Capital One: Capital One, N.A., a national banking association, and its
successors and assigns.
 
Capital One Indemnitees: Capital One and its officers, directors, employees,
Affiliates, agents and attorneys.
 
Cash Collateral: cash and Cash Equivalents, and any interest or other income
earned thereon, that is delivered to Agent to Cash Collateralize any
Obligations.
 
Cash Collateral Account: a demand deposit, money market or other account with
Agent or an Affiliate of Agent, which account shall be subject to Agent’s Liens
for the benefit of Secured Parties.
 
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including all
fees contracted for and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.
 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Capital One or a commercial bank organized under the laws of
the United States or any state or district thereof, rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by
a Lender) not subject to offset rights; (c) repurchase obligations with a term
of not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper issued by Capital One or rated A-1
(or better) by S&P or P-1 (or better) by Moody’s, and maturing within nine
months of the date of acquisition; and (e) shares of any money market fund that
has substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.
 
Cash Management Services: any services provided from time to time by Capital
One, N.A. or any of its Affiliates to any Obligor or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 
-5-

--------------------------------------------------------------------------------

 
 
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
 
Change of Control: (a) P&F ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all other Obligors
(other than Immaterial Subsidiaries); (b) the Horowitz Percentage is less than
twenty-five percent (25%); (c) the current Board of Directors of P&F, or any of
them, together with any director approved or nominated by the then majority of
the Board of Directors of P&F, or any of them, does not constitute a majority of
the Board of Directors of P&F; (d) all or substantially all of any Borrower’s
assets are sold or transferred, other than sale or transfer to another Borrower;
or (e) Richard A. Horowitz at any time ceases to be the chief executive officer
of P&F, whether because of death, disability or otherwise, unless the
replacement chief executive officer of P&F appointed by the Board of Directors
of P&F within 120 days is reasonably acceptable to Agent and Required Lenders.
 
Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
 
Closing Date: as defined in Section 6.1.
 
Code: the Internal Revenue Code of 1986.
 
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
 
Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment and Term Loan Commitment.  “Commitments” means the aggregate amount
of all Revolver Commitments and Term Loan Commitments.
 
Commitment Letter: the commitment letter agreement dated as of September 10,
2010, between Agent and Borrowers.
 
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

 
-6-

--------------------------------------------------------------------------------

 
 
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers (i) certify compliance with Sections 10.2.3 and 10.3,
(ii) calculate the applicable Level for the Applicable Margin and (iii) with the
financial statements required under Section 10.1.2(a) and (b) with respect to a
Fiscal Quarter or Fiscal Year end, calculate Excess Cash Flow for purposes of
Section 5.3.2(a) and Section 10.2.8(a) and (b) and with respect to any payment
of Subordinated Debt to be made therewith, certify compliance with the
applicable payment conditions in the applicable Subordination Agreement.
 
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
Countrywide Lease:  that certain lease agreement dated as of April 29, 2010 by
and between Countrywide, as landlord, and Purification Technologies, Inc., as
tenant, as heretofore modified, supplemented or amended.
 
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding accrued expenses and trade payables incurred and
being paid in the Ordinary Course of Business; (b) all Contingent Obligations;
(c) all reimbursement obligations in connection with letters of credit issued
for the account of such Person; and (d) in the case of an Obligor, the
Obligations.  The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer (other
than the discontinued operations of WMC).
 
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, (b) has notified a Borrower, Agent or any Lender that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by Agent, to confirm in a manner
satisfactory to Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of an Insolvency Proceeding, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 
-7-

--------------------------------------------------------------------------------

 
 
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account (including the
Dominion Account) for an Obligor, in favor of Agent, for the benefit of Secured
Parties, as security for the Obligations.
 
Derivative Security: the right to become the Beneficial Owner of any Equity
Interest, including any right to acquire such Equity Interest (a) through the
exercise of any option, warrant or right or similar arrangement; (b) through the
conversion of a security or similar arrangement; (c) pursuant to the power to
revoke a trust, discretionary account or similar arrangement; or (d) pursuant to
the automatic termination of a trust, discretionary account or similar
arrangement.
 
Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
 
Dilution Reserve: at any date of determination, the percentage amount by which
the Dilution Percent exceeds 5% (rounded up to the nearest whole number) times
the amount of Eligible Accounts of the Borrowers.
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest of an Obligor (other than payment-in-kind); any
distribution, loan, management fee, advance or repayment of Debt to a holder of
Equity Interests of an Obligor or of an Affiliate of an Obligor; or any
purchase, redemption, or other acquisition or retirement for value of any Equity
Interest of an Obligor or an Affiliate of an Obligor.
 
Dividend:  as defined in Section 7.4.3.
 
Dollars: lawful money of the United States.
 
Dominion Account: a special account established by Borrowers at Capital One,
over which Agent has exclusive control for withdrawal purposes.

 
-8-

--------------------------------------------------------------------------------

 

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its reasonable discretion, to be an Eligible Account.  Without
limiting the foregoing, no Account shall be an Eligible Account if (a)(i) with
respect to Accounts from Sears Holdings Corp., it is unpaid for more than
30 days after the original due date, or more than 120 days after the original
invoice date, and (ii) with respect to all other Accounts, it is unpaid for more
than 60 days after the original due date, or more than 90 days after the
original invoice date; (b) 50% or more of the Accounts owing by the Account
Debtor are not Eligible Accounts under the foregoing clause; (c) when aggregated
with other Accounts owing by the Account Debtor, (i) with respect to Accounts
from Sears Holdings Corp., it exceeds (A) so long as Sears Holdings Corp. is
rated BB- (or better) by Fitch (secured bank facility rating category), 50% of
the aggregate Eligible Accounts during the period of September 1 through
November 30 of each year or (B) 40% of the aggregate Eligible Accounts during
all other times and (ii) with respect to all other Accounts, 20% of the
aggregate Eligible Accounts (or such higher percentage as Agent may establish
for the Account Debtor from time to time); (d) it does not conform with a
covenant or representation herein; (e) it is owing by a creditor or supplier, or
is otherwise subject to an offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor; or the Account Debtor has failed,
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, or is not Solvent; or the Borrower is not able to bring suit or
enforce remedies against the Account Debtor through judicial process; (g) the
Account Debtor is organized or has its principal offices or assets outside the
United States or Canada; (h) it is owing by a Government Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to Agent in compliance with the
Assignment of Claims Act; (i) it is not subject to a duly perfected, first
priority Lien in favor of Agent, or is subject to any other Lien except
Permitted Liens permitted by Section 10.2.2(c); (j) the goods giving rise to it
have not been delivered to and accepted by the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended, the Account Debtor has made a partial payment, or it arises from
a sale on a cash-on-delivery basis; (m) it arises from a sale to an Affiliate,
from a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
(direct) sale to a Person for personal, family or household purposes; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.
 
Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion. None of  the Obligors or any Affiliates of any Obligor shall be
Eligible Assignees.
 
Eligible Equipment:  Equipment that is owned by a Borrower and that Agent, in
its reasonable discretion, deems to be Eligible Equipment.  Without limiting the
foregoing, no Equipment shall be Eligible Equipment unless it (a) is in good
condition and is not damaged, defective, shopworn or otherwise unfit for use and
has not been subject to loss or condemnation; (b) is not obsolete or
unmerchantable; (c) meets all standards imposed by any Governmental Authority,
and does not constitute hazardous materials under any Environmental Law; (d)
conforms with the covenants and representations herein; (e) is subject to
Agent’s duly perfected, first priority Lien, and no other Lien; (f) is within
the continental United States, is not in transit except between locations of
Borrowers, and is not consigned to any Person; (g) is not subject to any
warehouse receipt or negotiable Document; (h) is not subject to any License or
other arrangement that restricts such Borrower’s or Agent’s right to dispose of
such Equipment, unless Agent has received an appropriate Lien Waiver; and (i) is
not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established.
 
If at any time any Equipment included in the Borrowing Base ceases to be owned
by a Borrower by reason of a sale or disposition thereof or otherwise or is
affected by a material casualty, such Equipment shall be excluded from the
Borrowing Base and the Equipment Formula Amount shall be reduced by the NOLV of
such Equipment.  Such reduction shall be permanent unless such Equipment is
replaced by new Eligible Equipment, or any such Equipment affected by a casualty
is fully restored to the condition it was in prior to such casualty, within
twelve months after such removal from the Borrowing Base.  If Equipment removed
from the Borrowing Base by the operation of this paragraph is replaced by new
Eligible Equipment, the Equipment Formula Amount (after giving effect to the
reduction thereof by the NOLV of the replaced Equipment) shall be increased by
the lesser of (i) the NOLV of the Equipment replaced by such new Eligible
Equipment and (ii) the NOLV of such new Eligible Equipment.

 
-9-

--------------------------------------------------------------------------------

 
 
Eligible In-Transit Inventory: Inventory owned by a Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from a
foreign location to a location of the Borrower within the United States, with
respect to which the Borrower maintains accurate and complete accounting and
other records in form satisfactory to Agent and that Agent, in its reasonable
discretion, deems to be Eligible In-Transit Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible In-Transit Inventory unless it (a) is
subject to a Document showing Agent (or, with the consent of Agent, another
Person acceptable to Agent) as consignee, which Document is in the possession of
Agent or such other Person as Agent shall approve; (b) is fully insured in a
manner satisfactory to Agent; (c) has been identified to the applicable sales
contract and title has passed to the Borrower; (d) is not sold by a vendor that
has a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Borrower is in default of any obligations; (e) is
subject to purchase orders and other sale documentation satisfactory to Agent;
(f) is shipped by a common carrier that is not affiliated with the vendor; and
(g) is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver.
 
Eligible Inventory: Inventory that is owned by a Borrower and that Agent, in its
reasonable discretion, deems to be Eligible Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods or raw materials, and not work-in-process, packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or downpayment; (c) is in new and saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) is not slow-moving,
obsolete or unmerchantable, and does not constitute returned or repossessed
goods; (e) meets all standards imposed by any Governmental Authority, and does
not constitute hazardous materials under any Environmental Law; (f) conforms
with the covenants and representations herein; (g) is subject to Agent’s duly
perfected, first priority Lien, and no other Lien; (h) is within the continental
United States, is not in transit except between locations of Borrowers, and is
not consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver; (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report.
 
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, exercise of setoff
or recoupment, exercise of any right to vote or act in an Obligor’s Insolvency
Proceeding, or otherwise).
 
Environmental Agreement: each agreement of Obligors with respect to any Real
Estate subject to a Mortgage, pursuant to which Obligors agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws.
 
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

 
-10-

--------------------------------------------------------------------------------

 
 
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
 
Equipment Formula Amount:  the lesser of (a) $1,339,000 and (b) 85% of the NOLV
of Eligible Equipment, which amount shall be reduced in each case on December 1,
2010 and on the first day of each month thereafter by $22,316.67, such
reductions to be permanent and cumulative.
 
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest, including any
Derivative Securities.
 
ERISA: the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Obligor or ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any Obligor or ERISA Affiliate fails to meet any
funding obligations with respect to any Pension Plan or Multiemployer Plan, or
requests a minimum funding waiver; (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (h) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (i) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Obligor or ERISA Affiliate.
 
Event of Default: as defined in Section 11.
 
Excess Cash Flow: (without duplication), with respect to P&F and its
Subsidiaries on a consolidated basis for any Fiscal Year ending after the
Closing Date, Adjusted EBITDA for such period, minus (a) all payments with
respect to Capital Expenditures (except those financed with Borrowed Money other
than Revolver Loans)  made during such period, minus (b) all Interest Expense
and all fees for the use of money or the availability of money, including
commitment, facility and like fees and charges upon Debt paid or payable on a
non-duplicative basis during such period, minus (c) all tax liabilities paid or
accrued during such period on a non-duplicative basis, minus (d) all principal
amounts of Debt (other than prepayments of Revolver Loans pursuant to Section
5.2 to the extent the Revolver Commitments are not permanently reduced by a
corresponding amount pursuant to Section 2.1.4) paid or payable during such
period.

 
-11-

--------------------------------------------------------------------------------

 
 
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; (d) in the case of a Foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new Lending
Office) hereunder, or (ii) attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.10, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from Obligors with respect to such withholding tax; and (e)
taxes imposed on it by reason of Section 1471 or 1472 of the Code.
 
Existing Subordinated Debt: the Hy-Tech Seller Debt, the RAH Debt and the Schorr
Debt.
 
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
 
Facility Guaranty:  as defined in Section 15.1.
 
Family Trust:  in respect of any individual, any trust for the exclusive benefit
of such individual, his/her spouse and lineal descendents, so long as such
individual has the exclusive right to control such trust.
 
FASB ASC: the Accounting Standards Codification of the Financial Accounting
Standards Board.
 
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Capital One on the applicable
day on such transactions, as determined by Agent.

 
-12-

--------------------------------------------------------------------------------

 
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of P&F and its Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.
 
Fitch: Fitch Ratings Ltd., a division of Fitch, Inc., and its successors.
 
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
P&F and its Subsidiaries for the most recent Measurement Period, of (a) Adjusted
EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid, to (b) Fixed Charges (other than
the Hy-Tech Closing Date Payment, the RAH Closing Date Payment and the Schorr
Closing Date Payment); provided that for any Measurement Period that includes
any month ended prior to the Closing Date, Fixed Charges shall be calculated on
a pro forma basis as if this Agreement were in effect as of the first day of
such Measurement Period (including principal payments that would have been
required under this Agreement if it were in effect as of the first day of such
Measurement Period and excluding principal payments made in connection with the
Specified Pay-Off Debt during such Measurement Period).
 
Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (other than prepayments of Revolver
Loans pursuant to Section 5.2 to the extent the Revolver Commitments are not
permanently reduced by a corresponding amount pursuant to Section 2.1.4), and
Distributions made.
 
FLSA: the Fair Labor Standards Act of 1938.
 
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
 
Full Payment: with respect to any Obligations or Guaranteed Obligations, (a) the
full and indefeasible cash payment thereof, including any interest, fees and
other charges accruing during an Insolvency Proceeding (whether or not allowed
in the proceeding); (b) if such Obligations or Guaranteed Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral); and (c) a release of any
Claims of Obligors against Agent, Lenders and Issuing Bank arising on or before
the payment date.  No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
 
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

 
-13-

--------------------------------------------------------------------------------

 
 
Guaranteed Obligations: as defined in Section 15.1.
 
Guarantor Payment: as defined in Section 5.11.3.
 
Guarantors: as defined in the first paragraph of this Agreement together with
each other Person who guarantees payment or performance of any Obligations.
 
Guaranty: each guaranty agreement, including the guaranties set forth in Section
15, now or hereafter executed by a Guarantor in favor of Agent.
 
Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Horowitz Family: any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, cousin, niece or nephew,
including adoptive relationships.
 
Horowitz Group: Richard A. Horowitz, the Horowitz Family and any Family Trust,
and all Affiliates Controlled by any of the foregoing (the terms “Affiliate” and
“Control” for purposes of this definition only having the meaning ascribed to
such terms in Rule 405 promulgated by the U.S. Securities and Exchange
Commission).
 
Horowitz Percentage: (a) the sum of all Equity Interests of P&F (including all
Derivative Securities) Beneficially Owned by one or more members of the Horowitz
Group divided by (b) the sum of all issued and outstanding Equity Interests of
P&F (including all Derivative Securities).
 
Hy-Tech Closing Date Payment: the payment of up to $573,235 plus accrued
interest in the amount of $111,757.31 on the Closing Date to Hy-Tech Holdings,
Inc. in partial repayment of the Hy-Tech Seller Debt.
 
Hy-Tech Closing Date Payment Conditions: (a) the Agent shall establish the
Availability Block and (b) no Default or Event of Default shall have occurred
and be continuing immediately before and after giving effect to payment of
the  Hy-Tech Closing Date Payment.
 
Hy-Tech Seller Debt: all outstanding Debt of Hy-Tech to Hy-Tech Holdings, Inc.,
including all Debt under that certain Amended and Restated Subordinated
Promissory Note dated as of the date hereof from Hy-Tech in favor of Hy-Tech
Holdings, Inc. in an original principal amount of $573,235.
 
 
-14-

--------------------------------------------------------------------------------

 

Immaterial Subsidiary: each Subsidiary of P&F that has been designated by the
Borrower Agent in writing to Agent as a “Designated Immaterial Subsidiary” for
purposes of this Agreement and the other Loan Documents; provided that at no
time shall (a) the total assets of all Immaterial Subsidiaries as of the end of
the most recent Fiscal Quarter for which financial statements have been
delivered pursuant to Section 10.1.2 equal or exceed $250,000; (b) any
Immaterial Subsidiary own assets included in the Borrowing Base; or (c) the
gross revenues of all Immaterial Subsidiaries (including any Immaterial
Subsidiaries dissolved, liquidated or otherwise disposed of during any
Measurement Period) for any Measurement Period equal or exceed $250,000, in each
case, as determined in accordance with GAAP; provided further, however, that (i)
an intercompany receivable owing to Embassy from P&F of approximately $5,000,000
shall not be considered an “asset” for purposes hereof so long as such
intercompany receivable is not transferred or encumbered (except among
Obligors)  and if so requested by Agent, such intercompany payable shall be
represented by a note and  pledged to Agent pursuant to documentation reasonably
satisfactory to Agent; (ii) notes payable to Woodmark and Pacific from WMC  in
the approximate amount of $7,339,648.78 shall not be considered “assets” for
purposes hereof so long as the realizable value thereof as reasonably determined
by Borrower Agent is less than $250,000 (and if at any time greater, notice
thereof will be given promptly to Agent) and if so requested by Agent, such
notes shall be pledged to Agent pursuant to documentation reasonably
satisfactory to Agent; and (iii) the Equity Interest of WMC held by Woodmark and
Pacific shall not be considered “assets” for purposes hereof so long as the
value reasonably attributed thereto by Borrower Agent is less than $250,000 (and
if at any time greater, notice thereof will be given promptly to Agent) and if
so requested by Agent, such Equity Interests shall be pledged to Agent pursuant
to documentation reasonably satisfactory to Agent.   As of the Closing Date, the
Subsidiaries specified on Schedule 1.2 are the only Subsidiaries designated by
the Borrower Agent as Immaterial Subsidiaries for purposes of this Agreement and
the other Loan Documents.
 
Indemnified Taxes: Taxes other than Excluded Taxes.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Capital One Indemnitees.
 
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that an Obligor’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Interest Period: as defined in Section 3.1.3.
 
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
 
Inventory Formula Amount:  the least of (i) $8,000,000; (ii) 60% of the Value of
Eligible Inventory (including Eligible In-Transit Inventory); and (iii) 85% of
the NOLV Percentage of the Value of Eligible Inventory;  provided, however, that
the Inventory Formula Amount attributable to Eligible Inventory that is Sears
Branded Inventory or to Eligible In-Transit Inventory shall not, in each
case,  exceed $1,000,000.  On the Closing Date, the Inventory advance rates
established pursuant to the Accuval appraisal dated as of June 30, 2010 are as
follows:  Florida Pneumatic, 42.5%; Nationwide, 41.7% and Hy-Tech, 16.2%.

 
-15-

--------------------------------------------------------------------------------

 

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.  On the Closing Date, the Inventory
Reserve was $102,335.
 
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
 
IRS: the United States Internal Revenue Service.
 
Issuing Bank: Capital One or any Affiliate of Capital One, or any replacement
appointed pursuant to Section 2.3.4.
 
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions: : the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance (subject to any
automatic renewal provisions in the case of “evergreen” letters of credit), in
the case of standby Letters of Credit, (ii) no more than 120 days from issuance,
in the case of documentary Letters of Credit, and (iii) at least 20 Business
Days prior to the Revolver Termination Date; (d) the Letter of Credit and
payments thereunder are denominated in Dollars; and (e) the purpose and form of
the proposed Letter of Credit is satisfactory to Lender in its reasonable
discretion.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
 
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the undrawn amount of
all outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
 
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

 
-16-

--------------------------------------------------------------------------------

 
 
Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of an Obligor.
 
Letter of Credit Subline: $5,000,000.
 
Leverage Ratio: the ratio, determined as of the end of any month, of (a)
Borrowed Money (other than Contingent Obligations) of P&F and its Subsidiaries
as of the last day of such month, to (b) Adjusted EBITDA for the Measurement
Period then ending.
 
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Agent); or (b) if BBA LIBOR is not available for any reason, the interest rate
determined by the Agent to be the rate at which Eurodollar deposits in the
approximate amount of the LIBOR Loan would be offered by Agent’s London branch
to major banks in the London interbank Eurodollar market.  If the Board of
Governors imposes a Reserve Percentage with respect to LIBOR deposits, then
LIBOR shall be the foregoing rate, divided by 1 minus the Reserve Percentage.
 
LIBOR Loan: each set of LIBOR Revolver Loans or LIBOR Term Loans having a common
length and commencement of Interest Period.
 
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
 
LIBOR Term Loan: a Term Loan that bears interest based on LIBOR.
 
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 
-17-

--------------------------------------------------------------------------------

 
 
Loan: a Revolver Loan or Term Loan.
 
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents: this Agreement, Other Agreements and Security Documents.
 
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Borrower or of the Obligors, taken as a whole, on the value of any material
Collateral, on the enforceability of any Loan Documents, or on the validity or
priority of Agent’s Liens on any Collateral; (b) impairs the ability of any
Borrower or of the Obligors, taken as a whole, to perform any obligations under
the Loan Documents, including repayment of any Obligations; or (c) otherwise
impairs the ability of Agent or any Lender to enforce or collect any Obligations
or to realize upon any Collateral in any material respect.
 
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$100,000 or more.
 
Measurement Period: at any date of determination, the most recently completed
twelve consecutive months of P&F and its Subsidiaries.
 
Moody’s: Moody’s Investors Service, Inc., and its successors.
 
Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
an Obligor grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by such Obligor, as security for the Obligations.
 
Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Multiple Employer Plan:  a Plan which has two or more contributing sponsors
(including an Obligor or any ERISA Affiliate) at least two of whom are not under
common control, as such a plan is described in Section 4064 of ERISA.
 
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

 
-18-

--------------------------------------------------------------------------------

 
 
NOLV: the net orderly liquidation value expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal performed by an appraiser
and on terms satisfactory to Agent
 
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.
 
Notes: each Revolver Note, Term Note or other promissory note executed by an
Obligor to evidence any Obligations.
 
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.
 
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.
 
Noticed Hedge: Secured Bank Product Obligations arising under a Hedging
Agreement.
 
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Secured Bank Product Obligations, and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, including interest, fees and expenses accruing or
incurred after the commencement of an Insolvency Proceeding whether allowed or
allowable in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
 
Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
 
Operating Account:  the operating/disbursement account established by Obligors
at Capital One, N.A.
 
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith and with
respect to compensation, which will include, without limitation, actions
contemplated by any existing plan or agreement or any plan or agreement approved
by the Borrower Agent’s Board of Directors (or committee thereof) and such
Board’s independent compensation consultant reasonably satisfactory to Agent.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA: the Occupational Safety and Hazard Act of 1970.

 
-19-

--------------------------------------------------------------------------------

 

Other Agreement: each Note; Guaranty; LC Document; Commitment Letter; Lien
Waiver; Subordination Agreement; Real Estate Related Document; Borrowing Base
Certificate, Compliance Certificate, financial statement or report delivered
hereunder; or other document, instrument or agreement (other than this Agreement
or a Security Document) now or hereafter delivered by an Obligor or other Person
to Agent or a Lender in connection with any transactions relating hereto.
 
Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Overadvance: as defined in Section 2.1.5.
 
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant: as defined in Section 13.2.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Account: the Agent’s account at Capital One to which all payments on
account of the Obligations are to made or transferred from the Dominion Account,
as designated by the Agent
 
Payment Item: each check, draft or other item of payment payable to a Obligor,
including those constituting proceeds of any Collateral.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
Pension Act:  the Pension Protection Act of 2006.
 
Pension Funding Rules:  the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
Pension Plan: any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by any
Obligor and any ERISA Affiliate and is either covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the Code.
 
Permitted Asset Disposition: an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business; (b) as long as no Default or Event
of Default exists and all Net Proceeds are remitted to Agent, a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $100,000 or less; (c) as long as no Default
or Event of Default exists and all Net Proceeds are remitted to Agent, a
disposition of Inventory that is obsolete, unmerchantable or otherwise unsalable
in the Ordinary Course of Business; (d) termination of a lease of real or
personal Property that is not necessary for the Ordinary Course of Business,
could not reasonably be expected to have a Material Adverse Effect and does not
result from an Obligor’s default; (e) a disposition, liquidation or dissolution
of any Immaterial Subsidiary; (f) approved in writing by Agent and Required
Lenders or (g) the sale and/or issuance of Equity Interests to the extent not
constituting a Change of Control.

 
-20-

--------------------------------------------------------------------------------

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) guaranties of Permitted Debt; or (h) in an aggregate amount of
$50,000 or less at any time.
 
Permitted Lien: as defined in Section 10.2.2.
 
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $250,000 at any time and its incurrence does
not violate Section 10.2.3.
 
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan: any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan) maintained for employees of an Obligor or any ERISA
Affiliate or any such Plan to which an Obligor or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
 
Pledged Interests:  as defined in Section 7.4.1.
 
Post Petition Interest: as defined in Section 15.4.3.
 
Prime Rate:  the highest of the rate of interest announced by Capital One, N.A.,
Citicorp, N. A. or Bank of America, N.A. from time to time as its prime rate,
which rate may be set by such banks on the basis of various factors, including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above or below such rate.  Any change in such rate shall take effect at the
opening of business on the day specified in the public announcement or
publication, as applicable, of such change.
 
Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment and Term Loan by the
aggregate amount of all Revolver Commitments and Term Loans; and (b) at any
other time, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate amount of all outstanding Loans and LC Obligations.
 
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: as defined in Section 2.1.6.

 
-21-

--------------------------------------------------------------------------------

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
RAH Closing Date Payment: the payment of accrued interest, in the aggregate
amount of $10,136.99,  on the Closing Date to Richard A. Horowitz with respect
to the RAH Debt.
 
RAH Debt: all outstanding Debt of Obligors to Richard A. Horowitz, including all
Debt under that certain Amended and Restated Secured Subordinated Promissory
Note dated as of the date hereof, by the Obligors in favor of Richard A.
Horowitz in an original principal amount of $250,000, but excluding all accruals
for compensation and deferred compensation in the Ordinary Course of Business.
 
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.
 
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
 
Reimbursement Date: as defined in Section 2.3.2.
 
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 10 days prior to the effective date of the
Mortgage:  (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to Agent, which must be fully paid on such effective date; (b) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; (c) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and flood plain
certification, and certified by a licensed surveyor acceptable to Agent; (d)
flood insurance in an amount, with endorsements and by an insurer acceptable to
Agent, if the Real Estate is within a flood plain; (e) a current appraisal of
the Real Estate, prepared by an appraiser acceptable to Agent, and in form and
substance satisfactory to Required Lenders; (f) an environmental assessment,
prepared by environmental engineers acceptable to Agent, and accompanied by such
reports, certificates, studies or data as Agent may reasonably require, which
shall all be in form and substance satisfactory to Required Lenders; and (g) an
Environmental Agreement and such other documents, instruments or agreements as
Agent may reasonably require with respect to any environmental risks regarding
the Real Estate.

 
-22-

--------------------------------------------------------------------------------

 
 
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve equal to
not more than three months rent and other charges that could be payable to any
such Person, unless it has executed a Lien Waiver.
 
Report: as defined in Section 12.2.3.
 
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
 
Representation Letter:  that certain letter dated as of the date hereof from
Borrowers to Agent relating to the relationship between the Obligors and WMC and
the obligations of WMC.
 
Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments and Term Loans in excess of 50% of the aggregate Revolver
Commitments and Term Loans; and (b) if the Revolver Commitments have terminated,
Loans in excess of 50% of all outstanding Loans.
 
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).
 
Restricted Investment: any Investment by an Obligor or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7 and (d) to the extent constituting
Distributions, Distributions permitted under Section 10.2.4.
 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt or to perform any of its obligations
hereunder.
 
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders in an aggregate amount up to
$15,910,000.
 
Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.
 
Revolver Termination Date: October 25, 2013.
 
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 
-23-

--------------------------------------------------------------------------------

 
 
S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Schorr Closing Date Payment: the payment of accrued interest, in the aggregate
amount of $20,273.97,  on the Closing Date to Marc Schorr with respect to the
Schorr Debt.
 
Schorr Debt: all outstanding Debt of Obligors to Marc Schorr, including all Debt
under that certain Amended and Restated Secured Subordinated Promissory Note
dated as of the date hereof, by the Obligors in favor of Marc Schorr in an
original principal amount of $500,000.
 
Sears Branded Inventory: all Inventory of the Obligors that is marked or labeled
with a trade name, trademark, logo, service mark or other mark or name owned or
licensed by Sears Roebuck and Co. or its Affiliates.
 
Sears Supply Agreement:  that certain Supply Agreement For Compressors and
Pneumatic Tools dated as of January 1, 2006, between Sears Roebuck and Co. and
Florida Pneumatic, as amended and in effect on the date hereof.
 
Secured Bank Product Obligations: Bank Product Debt owing to a Secured Bank
Product Provider, provided that , in the case of any Secured Bank Product
Provider other than Capital One and its Affiliates, the maximum amount of such
Secured Bank Product Obligations shall not exceed the amount specified by such
provider in writing to Agent, which amount may be established or increased (by
further written notice to Agent from time to time) as long as no Default or
Event of Default exists and establishment of a Bank Product Reserve for such
amount and all other Secured Bank Product Obligations would not result in an
Overadvance.
 
Secured Bank Product Provider: (a) Agent, Capital One or any of their respective
Affiliates; and (b) any Lender or Affiliate of a Lender that is provides a Bank
Product, provided, however, in the case of this clause (b), such Lender delivers
written notice to Agent, in form and substance satisfactory to Agent, by the
later of the Closing Date or 10 days following the entering into or creation of
a Bank Product, (i) describing the Bank Product and setting forth the maximum
amount of the related Secured Bank Product Obligations (subject to subsequent
increase or decrease as set forth in the definition thereof) which is to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.14.
 
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
 
Security Documents: the Mortgages, the Environmental Agreement, Trademark
Security Agreements, Deposit Account Control Agreements, any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of this
Agreement and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.
 
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.
 
Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

 
-24-

--------------------------------------------------------------------------------

 

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Specified Pay-Off Debt: all outstanding Debt of any Obligor to (a) Citibank,
N.A. and HSBC Bank USA, National Association, including all Debt under that
certain Credit Agreement dated as of June 30, 2004 among Obligors, Citibank,
N.A. and HSBC Bank USA, National Association, as amended, and (b) Wells Fargo
Bank, National Association, including all Debt under that certain Promissory
Note in the original principal amount of $2,024,000 dated as of May 24, 2002, as
amended, and under that certain Promissory Note in the original principal amount
of $1,800,000 dated as of February 26, 1999, as amended.
 
Subordinated Debt: (i) the Existing Subordinated Debt and (ii) unsecured Debt
incurred by an Obligor that is expressly subordinate and junior in right of
payment to Full Payment of all Obligations, and is on terms (including maturity,
interest, fees, repayment, covenants and subordination) satisfactory to Agent.
 
Subordination Agreements: (a) the Subordination Agreement of even date herewith,
between Richard A. Horowitz and Agent, relating to the RAH Debt, (b) the
Subordination Agreement of even date herewith, between Marc Schorr and Agent,
relating to the Schorr Debt, and (c) the Subordination Agreement of even date
herewith, between Hy-Tech Holdings, Inc. and Agent, relating to the Hy-Tech
Seller Debt.
 
Subsidiary: any entity (other than WMC) at least 50% of whose voting securities
or Equity Interests is owned by a Borrower or any combination of Borrowers
(including indirect ownership by a Borrower through other entities in which the
Borrower directly or indirectly owns 50% of the voting securities or Equity
Interests).
 
Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
 
Tangible Net Worth: as of any date of determination, for P&F and its
Subsidiaries on a consolidated basis, consolidated shareholders’ equity of P&F
and its Subsidiaries on that date as determined in accordance with GAAP minus
intangible assets of P&F and its Subsidiaries on that date minus deferred tax
assets of P&F and its Subsidiaries on that date plus, to the extent not
otherwise included, $12,838,159 representing the accrual related to the WMC
discontinued operations minus, to the extent otherwise included, assets of WMC
or relating to the discontinued operations of WMC plus Subordinated Debt on that
date.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Term Loan: a loan made pursuant to Section 2.2.

 
-25-

--------------------------------------------------------------------------------

 
 
Term Loan Commitment: for any Lender, the obligation of such Lender to make a
Term Loan hereunder, up to the principal amount shown on Schedule 1.1.  “Term
Loan Commitments” means the aggregate amount of such commitments of all Lenders
in an aggregate amount up to $6,090,000.
 
Term Loan Maturity Date: October 25, 2013.
 
Term Note: a promissory note to be executed by Borrowers in favor of a Lender in
the form of Exhibit B, which shall be in the amount of such Lender’s Term Loan
Commitment and shall evidence the Term Loan made by such Lender.
 
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Trigger Period: the period (a) commencing on the day that a Default or Event of
Default occurs, or Availability is less than $1,500,000 at any time; and (b)
continuing until, during the preceding 30 consecutive days, no Event of Default
has existed and Availability has been greater than $1,500,000 at all times.
 
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
Unused Line Fee Percentage: a per annum rate equal to (a) 0.75%, if the average
daily balance of Revolver Loans and stated amount of Letters of Credit was 50%
or less of the Revolver Commitments during the preceding calendar month, or (b)
0.50%, if such average daily balance was more than 50% of the Revolver
Commitments during the preceding calendar month.
 
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
 
Value: (a) for Inventory (other than Eligible In-Transit Inventory), its value
determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis, and excluding any portion of cost attributable to
intercompany profit among Borrowers and their Affiliates; (b) for Eligible
In-Transit Inventory, its value determined on the basis of FOB (as defined in
Incoterms 2000 by the International Chamber of Commerce) at the point of
shipment; and (c) for an Account, its face amount, net of any returns, rebates,
discounts (calculated on the shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) that have been or could be claimed by
the Account Debtor or any other Person.
 
WMC:  WM Coffman LLC, a Delaware limited liability company, now known as Old
Stairs Co LLC.
 
1.2.      Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

 
-26-

--------------------------------------------------------------------------------

 
 
1.3.       Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
 
1.4.       Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions; (b)
any document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 14.3.1;
or (g) discretion of Agent, Issuing Bank or any Lender mean the sole and
absolute discretion of such Person.  All calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.  Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with
GAAP).  Obligors shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents.  No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision.  Whenever the phrase “to the best of Borrowers’ knowledge” or words
of similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.
 
SECTION 2.      CREDIT FACILITIES
 
2.1.       Revolver Commitment.
 
2.1.1.        Revolver Loans.  Each Lender agrees, severally on a Pro Rata basis
up to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to Borrowers from time to time through the Commitment Termination
Date.  The Revolver Loans may be repaid and reborrowed as provided herein.  In
no event shall Lenders have any obligation to honor a request for a Revolver
Loan if the unpaid balance of Revolver Loans outstanding at such time (including
the requested Loan) would exceed the Borrowing Base.
 
2.1.2.        Revolver Notes.  The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender.  At the request of any Lender, Borrowers shall deliver a Revolver Note
to such Lender.
 
-27-

--------------------------------------------------------------------------------


 
2.1.3.        Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) for the repayment of the Specified Pay-Off Debt on the
Closing Date; (b) at the Borrowers’ option, so long as the Hy-Tech Closing Date
Payment Conditions are satisfied, the Hy-Tech Closing Date Payment, the RAH
Closing Date Payment and the Schorr Closing Date Payment (in each case, to the
extent permitted hereunder and under the applicable Subordination Agreement) (c)
to pay fees and transaction expenses associated with the closing of this credit
facility; (d) to pay Obligations in accordance with this Agreement; and (e) for
working capital and other lawful corporate purposes of Borrowers.
 
2.1.4.        Voluntary Reduction or Termination of Revolver Commitments.
 
(a)          The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 20 Business Days prior written notice to Agent at any
time after the first Loan Year, Borrowers may, at their option, terminate the
Revolver Commitments and this credit facility.  Any notice of termination given
by Borrowers shall be irrevocable.  On the termination date, Borrowers shall
make Full Payment of all Obligations.
 
(b)          Borrowers may permanently reduce the Revolver Commitments, on a Pro
Rata basis for each Lender, upon at least 20 Business Days prior written notice
to Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given.  Each reduction shall be in a minimum amount of
$1,000,000, or an increment of $1,000,000 in excess thereof.
 
(c)          Concurrently with any reduction in or termination of the Revolver
Commitments, for whatever reason (including an Event of Default), Borrowers
shall pay to Agent, for the Pro Rata benefit of Lenders and as liquidated
damages for loss of bargain (and not as a penalty), an amount equal to (i) if
the reduction or termination occurs during the first Loan Year, 1.00% of the
Revolver Commitments being reduced or terminated; and (ii) if it occurs during
the second Loan Year, 0.50% of the Revolver Commitments being reduced or
terminated.  No termination charge shall be payable if termination occurs on the
Revolver Termination Date.
 
2.1.5.        Overadvances.  If the aggregate Revolver Loans exceed the
Borrowing Base (“Overadvance”) at any time, the excess amount shall be payable
by Borrowers on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents.  Unless its authority has been revoked in writing by
Required Lenders, Agent may require Lenders to honor requests for Overadvance
Loans and to forbear from requiring Borrowers to cure an Overadvance, (a) when
no other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed 10% of the
Borrowing Base; and (b) regardless of whether an Event of Default exists, if
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than $1,000,000, and (ii) does not continue for more than 30 consecutive
days.  In no event shall Overadvance Loans be required that would cause the
outstanding Revolver Loans and LC Obligations to exceed the aggregate Revolver
Commitments.  Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby.  In no event shall any Borrower or other Obligor be deemed a
beneficiary of this Section nor authorized to enforce any of its terms.

 
-28-

--------------------------------------------------------------------------------

 
 
2.1.6.        Protective Advances.  Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied to
make Base Rate Revolver Loans (“Protective Advances”) (a) up to an aggregate
amount (when combined with any outstanding Overadvance) of $1,000,000
outstanding at any time, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectability or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  Each Lender shall
participate in each Protective Advance on a Pro Rata basis.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances by
written notice to Agent.  Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.
 
2.2.       Term Loan Commitment.
 
2.2.1.        Term Loans.  Each Lender agrees, severally on a Pro Rata basis up
to its Term Loan Commitment, on the terms set forth herein, to make a Term Loan
to Borrowers.  The Term Loans shall be funded by Lenders on the Closing
Date.  The Term Loan Commitment of each Lender shall expire upon the funding by
Lenders of the Term Loans.  Once repaid, whether such repayment is voluntary or
required, Term Loans may not be reborrowed.
 
2.2.2.        Term Notes.  The Term Loan made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver a Term Note to such Lender.
 
2.3.       Letter of Credit Facility.
 
2.3.1.        Issuance of Letters of Credit.  Issuing Bank shall issue Letters
of Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
 
(a)         Each Borrower acknowledges that Issuing Bank’s issuance of any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any funding risk associated
with the Defaulting Lender.  If, in sufficient time to act, Issuing Bank
receives written notice from Required Lenders that any LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit.  Prior
to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.
 
(b)           Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as Agent may approve from time to time in
writing.
 
(c)           Obligors assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary.  In connection with issuance of any Letter
of Credit, none of Agent, Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
 
-29-

--------------------------------------------------------------------------------


 
(d)         In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
2.3.2.        Reimbursement; Participations.
 
(a)         If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Revolver Loans from the
Reimbursement Date until payment by Borrowers.  The obligation of Borrowers to
reimburse Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary.  Whether or not Borrower Agent submits
a Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing
of Base Rate Revolver Loans in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.
 
(b)         Upon issuance of a Letter of Credit, each Lender shall be deemed to
have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit.  If Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c)         The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
-30-

--------------------------------------------------------------------------------


 
(d)         No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
 
2.3.3.        Cash Collateral.  If any LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, or (c) after the
Commitment Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC
Obligations.  Borrowers shall, on demand by Issuing Bank or Agent from time to
time, Cash Collateralize the LC Obligations of any Defaulting Lender.  If
Borrowers fail to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Revolver Loans, the amount of
the Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
 
2.3.4.        Resignation of Issuing Bank.  Issuing Bank may resign at any time
upon 10 days written notice to Agent and Borrowers.  On the effective date of
such resignation, Issuing Bank shall have no further obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have the benefits of Sections 2.3, 12.6 and 14.2 with respect to any Letters of
Credit issued or other actions taken while Issuing Bank.  Agent shall promptly
appoint a replacement Issuing Bank and, as long as no Default or Event of
Default exists, such replacement shall be reasonably acceptable to Borrowers.
 
2.3.5.        Conflict.  The provisions of this Section 2.3 control in the event
of any conflict between the specific terms hereof and any LC Application or
other LC Document.
 
SECTION 3.      INTEREST, FEES AND CHARGES
 
3.1.       Interest.
 
3.1.1.        Rates and Payment of Interest.
 
(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans.  Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by Borrowers.  If a Loan is repaid on the same day made, one day’s
interest shall accrue.
 
(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Each Borrower acknowledges that the
cost and expense to Agent and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.
 
-31-

--------------------------------------------------------------------------------


 
(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand.  Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.
 
3.1.2.        Application of LIBOR to Outstanding Loans.
 
(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
(b)           Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 2:00 p.m. at least three Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be 30 days if
not specified).  If, upon the expiration of any Interest Period in respect of
any LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
3.1.3.        Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:
 
(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire 30, 60 or 90
days thereafter, as applicable;
 
(b)           if any Interest Period would expire on a day that is not a
Business Day, the period shall expire on the next Business Day; and
 
(c)           no Interest Period shall extend beyond the Revolver Termination
Date; and no Interest Period for a LIBOR Term Loan may be established that would
require repayment before the end of an Interest Period in order to make any
scheduled principal payment on Term Loans.
 
3.2.       Fees.
 
3.2.1.        Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Unused Line Fee Percentage times the
amount by which the Revolver Commitments exceed the average daily balance of
Revolver Loans and stated amount of Letters of Credit during any month.  Such
fee shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.
 
-32-

--------------------------------------------------------------------------------


 
3.2.2.        LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolver Loans times the average daily undrawn amount of Letters of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; (b) to Issuing Bank, for its own account, a fronting fee equal to 0.250%
per annum on the undrawn amount of each Letter of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; and (c) to Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which may be charged to the Loan Account upon incurrence or
which charges shall be paid upon 5 Business Days notice thereof.  During an
Event of Default, the fee payable under clause (a) shall be increased by 2% per
annum.
 
3.2.3.        Closing Fee.  On the Closing Date, Borrowers shall pay to Agent,
for the Pro Rata benefit of Lenders, a closing fee of $125,225, which shall be
paid on the Closing Date.
 
3.2.4.        Agent Fees.  In consideration of Agent’s syndication of the
Commitments and service as Agent hereunder, Borrowers shall pay to Agent, for
its own account, the fees described in the Commitment Letter.
 
3.3.       Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days.  Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error.  All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.
 
3.4.       Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party.  All legal, accounting
and consulting fees shall be charged to Borrowers by Agent’s professionals at
their regular hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction.  If, for any
reason (including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Agent, for the Pro
Rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  All amounts payable by Borrowers under this Section may be
charged to the Loan Account upon incurrence during the continuance of Default or
Event of Default or otherwise, upon 3 days notice thereof.
 
-33-

--------------------------------------------------------------------------------


 
3.5.       Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, (a) any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by Agent without reference to
the LIBOR component of Base Rate, in each case until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist.  Upon
delivery of such notice, (x) Borrowers shall prepay or, if applicable, convert
all LIBOR Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by Agent without reference to the LIBOR component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, Agent shall, during the period of such
suspension, compute the Base Rate applicable to such Lender without reference to
the LIBOR component thereof until Agent is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon LIBOR.  Upon any such prepayment or conversion, Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
 
3.6.       Inability to Determine Rates.  If Required Lenders notify Agent for
any reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (i) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) adequate and reasonable means do not exist
for determining LIBOR for the requested Interest Period, or (iii) LIBOR for the
requested Interest Period does not, in Lender’s good faith judgment, adequately
and fairly reflect the cost to such Lenders of funding such Loan, then Agent
will promptly so notify Borrower Agent and each Lender.  Thereafter, (x) the
obligation of Lenders to make or maintain LIBOR Loans shall be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the LIBOR component of the Base Rate, the utilization of the LIBOR
component in determining the Base Rate shall be suspended, in each case until
Agent (upon instruction by Required Lenders) revokes such notice.  Upon receipt
of such notice, Borrower Agent may revoke any pending request for a Borrowing
of, conversion to or continuation of a LIBOR Loan or, failing that, will be
deemed to have submitted a request for a Base Rate Loan.
 
3.7.       Increased Costs; Capital Adequacy.
 
3.7.1.        Change in Law.  If any Change in Law shall:
 
(a)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.9 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or Issuing Bank); or
 
(c)           impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations;
 
-34-

--------------------------------------------------------------------------------


 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
 
3.7.2.        Capital Adequacy.  If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3.        Compensation.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than six months prior to the date
that the Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
3.8.       Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it.  Borrowers shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
3.9.       Funding Losses.  If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to each Lender all losses and expenses that it sustains
as a consequence thereof, including loss of anticipated profits and any loss or
expense arising from liquidation or redeployment of funds or from fees payable
to terminate deposits of matching funds.  Lenders shall not be required to
purchase Dollar deposits in the London interbank market or any other offshore
Dollar market to fund any LIBOR Loan, but the provisions hereof shall be deemed
to apply as if each Lender had purchased such deposits to fund its LIBOR Loans.
 
-35-

--------------------------------------------------------------------------------


 
3.10.     Maximum Interest.  Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”).  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
SECTION 4.      LOAN ADMINISTRATION
 
4.1.       Manner of Borrowing and Funding Revolver Loans.
 
4.1.1.        Notice of Borrowing.
 
(a)           Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing.  Such notice must
be received by Agent no later than 12:00 p.m. (New York time) (i) on the
Business Day of the requested funding date, in the case of Base Rate Loans, and
(ii) at least three Business Days prior to the requested funding date, in the
case of LIBOR Loans.  Notices received after 12:00 p.m. (New York time) shall be
deemed received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be 30 days
if not specified).
 
(b)           Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations) shall be deemed to be a request for Base Rate Revolver
Loans on the due date, in the amount of such Obligations.  The proceeds of such
Revolver Loans shall be disbursed as direct payment of the relevant
Obligation.  In addition, Agent may, at its option, charge such Obligations
against any operating, investment or other account of a Borrower maintained with
Agent or any of its Affiliates.
 
(c)           If Borrowers establish a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of the check and
items presented for payment.  The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.
 
4.1.2.        Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans.  Each Lender shall fund to Agent
such Lender’s Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day.  Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans to the Operating Account or otherwise, to an
account or pursuant to direction of Borrower Agent, in each case, reasonably
satisfactory to Agent.  Unless Agent shall have received (in sufficient time to
act) written notice from a Lender that it does not intend to fund its Pro Rata
share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers.  If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.
 
-36-

--------------------------------------------------------------------------------


 
4.1.3.        Swingline Loans; Settlement.
 
(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount of $1,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.
 
(b)           To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place on a date determined
from time to time by Agent, which shall occur at least once each week.  On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders.  Between settlement dates,
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary.  Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied.  If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.
 
4.1.4.        Notices.  Each Borrower authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of Borrowers based on telephonic or e-mailed
instructions.  Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern.  Neither Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.
 
4.2.       Defaulting Lender.  Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement.  The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.  Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a Defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.
 
-37-

--------------------------------------------------------------------------------


 
4.3.       Number and Amount of LIBOR Loans; Determination of Rate.  Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $250,000,
plus any increment of $100,000 in excess thereof.  No more than 5 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose.  The aggregate dollar amount of
LIBOR Loans may not comprise more than 80% of the outstanding dollar amount of
all Revolver Loans plus 100% of the outstanding dollar amount of all Term Loans
minus any scheduled principal payments of the Term Loans to be made pursuant to
Section 5.3.1 during Interest Periods for all LIBOR Loans.  Upon determining
LIBOR for any Interest Period requested by Borrowers, Agent shall promptly
notify Borrowers thereof by telephone or electronically and, if requested by
Borrowers, shall confirm any telephonic notice in writing.
 
4.4.       Borrower Agent.  Each Obligor hereby designates P&F (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender.  Borrower Agent hereby accepts
such appointment.  Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any
Obligor.  Agent and Lenders may give any notice or communication with an Obligor
hereunder to Borrower Agent on behalf of such Obligor.  Each of Agent, Issuing
Bank and Lenders shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents.  Each
Obligor agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.
 
4.5.       One Obligation.  The Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Collateral; provided, however, that Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.
 
4.6.       Effect of Termination.  On the effective date of any termination of
the Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services).  All undertakings of
Obligors contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement, executed by
Obligors and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or (b)
such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages.  Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12,
14.2 and this Section, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.
 
-38-

--------------------------------------------------------------------------------


 
SECTION 5.      PAYMENTS
 
5.1.       General Payment Provisions.  All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 2:00 p.m. on the due date.  Any payment after such time shall be
deemed made on the next Business Day.  Any payment of a LIBOR Loan prior to the
end of its Interest Period shall be accompanied by all amounts due under Section
3.9.  Any prepayment of Loans shall be applied first to Base Rate Loans and then
to LIBOR Loans.
 
5.2.       Repayment of Revolver Loans.  Revolver Loans shall be due and payable
in full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Asset Disposition includes the disposition of Accounts,
Inventory or Equipment, then Net Proceeds equal to the greater of (a) the net
book value of such Accounts, Inventory or Equipment, or (b) the reduction in the
Borrowing Base upon giving effect to such disposition, shall be applied to the
Revolver Loans.  Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrowers shall, on the sooner of Agent’s demand or the
first Business Day after any Borrower has knowledge thereof, repay the
outstanding Revolver Loans in an amount sufficient to reduce the principal
balance of Revolver Loans to the Borrowing Base.
 
5.3.       Repayment of Term Loans.
 
5.3.1.        Payment of Principal.  The principal amount of the Term Loans
shall be repaid on the first Business Day of each month in consecutive monthly
installments of $33,833.33, commencing on December 1, 2010, until the Term Loan
Maturity Date, on which date all principal, interest and other amounts owing
with respect to the Term Loans shall be due and payable in full.  Each
installment shall be paid to Agent for the Pro Rata benefit of Lenders.  Once
repaid, whether such repayment is voluntary or required, Term Loans may not be
reborrowed.
 
5.3.2.        Mandatory Prepayments.
 
(a)           Within ten days after delivery to Agent of Borrowers’ audited
annual financial statements for a Fiscal Year ending on or after December 31,
2011, Borrowers shall (i) deliver to Agent a written calculation of Excess Cash
Flow for such Fiscal Year, certified by a Senior Officer of Borrower Agent, and
(ii) prepay Term Loans in an amount equal to 25% of such Excess Cash Flow;
 
(b)           Concurrently with any Asset Disposition of Real Estate, Borrowers
shall prepay Term Loans in an amount equal to the Net Proceeds of such
disposition;
 
(c)           Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Real Estate, Borrowers shall prepay
Term Loans in an amount equal to such proceeds, subject to Section 8.6.2;
 
(d)           Concurrently with any issuance of Equity Interests by a Borrower,
Borrowers shall prepay Term Loans in an amount equal to the net proceeds of such
issuance; and
 
(e)           On the Commitment Termination Date, Borrowers shall prepay all
Term Loans (unless sooner repaid hereunder).
 
5.3.3.        Optional Prepayments.  Borrowers may, at their option from time to
time, prepay the Term Loans, which prepayment must be at least $500,000, plus
any increment of $500,000 in excess thereof.  Borrowers shall give written
notice to Agent of an intended prepayment of Term Loans, which notice shall
specify the amount of the prepayment, shall be irrevocable once given, shall be
given at least 10 Business Days prior to the end of a month and shall be
effective as of the first day of the next month.
 
-39-

--------------------------------------------------------------------------------


 
5.3.4.        Premium; Interest; Application of Prepayments.  Any prepayment of
Term Loans (whether mandatory or voluntary) shall be accompanied by a prepayment
premium equal to 1.00% of the principal amount prepaid during the first Loan
Year, and 0.50% of the principal amount prepaid during the second Loan Year;
provided, however, that no premium shall be payable in connection with a
prepayment under Section 5.3.2(a), (b), (c) and (d).  Each prepayment of Term
Loans shall be accompanied by all interest accrued thereon and any amounts
payable under Section 3.9, and shall be applied to principal in inverse order of
maturity.
 
5.4.       Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.
 
5.5.       Marshaling; Payments Set Aside.  None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any payment by or on behalf of Obligors is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
5.6.       Post-Default Allocation of Payments.
 
5.6.1.        Allocation.  Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the Obligations, whether
arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall, at the option of Agent or the direction of Required Lenders,
be allocated as follows:
 
(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
 
(b)          second, to all amounts owing to Agent on Swingline Loans;
 
(c)           third, to all amounts owing to Issuing Bank on LC Obligations;
 
(d)           fourth, to all Obligations constituting fees (other than Bank
Product Obligations);
 
(e)           fifth, to all Obligations constituting interest (other than Bank
Product Obligations);
 
(f)           sixth, to all Secured Bank Product Obligations relating to Cash
Management Services;
 
(g)           seventh, to all Loans, Letters of Credit, including Cash
Collateralization of outstanding and LC Obligations; and
 
(h)           last, to all other Obligations.
 
-40-

--------------------------------------------------------------------------------


 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations owing to a Lender or an Affiliate of a Lender shall be
the lesser of the maximum Secured Bank Product Obligations last reported to
Agent and the actual Secured Bank Product Obligations as calculated by the
methodology reported to Agent for determining the amount due.  Agent shall have
no obligation to calculate the amount to be distributed with respect to any
Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party.  If a Secured
Party fails to deliver such calculation within ten days following request by
Agent, Agent may assume the amount to be distributed is zero.  The allocations
set forth in this Section are solely to determine the rights and priorities of
Agent and Secured Parties as among themselves, and may be changed by agreement
among them without the consent of any Obligor.  This Section is not for the
benefit of or enforceable by any Obligor.
 
5.6.2.        Erroneous Application.  Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
 
5.7.       Application of Payments.  Payments of good funds received in  the
Payment Account maintained at Agent shall be applied to the Obligations on the
Business Day of receipt. Amounts otherwise received by Agent shall be applied to
the Obligations on the Business Day of receipt of good funds if received by
12:00 noon (New York time) on such day, otherwise such funds may be applied to
the Obligations on the next Business Day.  If, as a result of such application,
a credit balance exists, the balance shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default or
Event of Default exists.  Each Obligor irrevocably waives the right to direct
the application of any payments or Collateral proceeds, and agrees that Agent
shall have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable.  In the absence of a
Default or Event of Default, any prepayment of Loans shall be applied first to
Base Rate Loans and then to LIBOR Loans.  Notwithstanding the foregoing, if the
amount of any prepayment of Loans required under this Section 5.7 shall be in
excess of the amount of the Base Rate Loans at the time outstanding (an “Excess
Amount”), so long as no Default or Event of Default shall have occurred and be
continuing, only the portion of the amount of such prepayment as is equal to the
amount of such outstanding Base Rate Loans shall be immediately prepaid and, at
the election of the Borrowers, the Excess Amount shall be made available to the
Borrowers to the extent an Overadvance would not be caused thereby.
 
5.8.       Loan Account; Account Stated.
 
5.8.1.        Loan Account.  Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time.  Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Obligor confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations. Entries Binding.  Entries made in the Loan
Account shall constitute presumptive evidence of the information contained
therein.  If any information contained in the Loan Account is provided to or
inspected by any Person, then such information shall be conclusive and binding
on such Person for all purposes absent manifest error, except to the extent such
Person notifies Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.
 
-41-

--------------------------------------------------------------------------------


 
5.9.       Taxes.
 
5.9.1.        Payments Free of Taxes.  All payments by Obligors of Obligations
shall be free and clear of and without reduction for any Taxes.  If Applicable
Law requires any Obligor or Agent to withhold or deduct any Tax (including
backup withholding or withholding Tax), the withholding or deduction shall be
based on information provided pursuant to Section 5.10 and Agent shall pay the
amount withheld or deducted to the relevant Governmental Authority.  If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Borrowers shall be increased so that Agent, Lender or Issuing
Bank, as applicable, receives an amount equal to the sum it would have received
if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made.  Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.
 
5.9.2.        Payment.  Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10.  A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error.  As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.
 
5.10.     Lender Tax Information.
 
5.10.1.      Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
 
5.10.2.      Documentation.  If a Borrower is resident for tax purposes in the
United States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting
requirements.  If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
 
-42-

--------------------------------------------------------------------------------


 
5.10.3.      Lender Obligations.  Each Lender and Issuing Bank shall promptly
notify Borrowers and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction.  Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrowers and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against a Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
 
5.11.     Nature and Extent of Each Borrower’s Liability.
 
5.11.1.      Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations and
all agreements under the Loan Documents.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
5.11.2.      Waivers.
 
(a)           Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations.  It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.11 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Borrower acknowledges that its guaranty pursuant to this Section
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.
 
-43-

--------------------------------------------------------------------------------


 
(b)           Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
 
5.11.3.      Extent of Liability; Contribution.
 
(a)           Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

(b)           If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
 
(c)           Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.  Agent
and Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
 
5.11.4.      Joint Enterprise.  Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and
economically.  Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group.  Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  Borrowers
acknowledge that Agent’s and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request.
 
-44-

--------------------------------------------------------------------------------


 
5.11.5.      Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.
 
SECTION 6.      CONDITIONS PRECEDENT
 
6.1.       Conditions Precedent to Initial Loans.  In addition to the conditions
set forth in Section 6.2, Lenders shall not be required to fund any requested
Loan, issue any Letter of Credit, or otherwise extend credit to Borrowers
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied:
 
(a)           Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.  Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto,
and each Obligor shall be in compliance with all terms thereof.
 
(b)           Agent shall have received, in proper form for filing or recording,
all filings or recordations necessary to perfect its Liens in the Collateral, as
well as UCC and Lien searches and other evidence satisfactory to Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens.
 
(c)           Agent shall have received the Related Real Estate Documents for
all Real Estate subject to a Mortgage (including an assignment of the
Countrywide Lease).
 
(d)           Agent shall have received all certificates or instruments
representing or evidencing all Pledged Interests required by Section 7.4.1
accompanied by all necessary instruments of transfer or assignment, duly
executed in blank.
 
(e)           Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Agent.
 
(f)           Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of Borrower Agent
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) each Borrower, on an individual basis, is Solvent and the
Obligors, taken as a whole, are Solvent; (ii) no Default or Event of Default
exists; (iii) the representations and warranties set forth in Section 9 that are
qualified by materiality are true and correct and the representations and
warranties set forth in Section 9 that are not qualified by materiality are true
and correct in all material respects; and (iv) each Obligor has complied with
all agreements and conditions to be satisfied by it under the Loan Documents.
 
(g)           Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

 
-45-

--------------------------------------------------------------------------------

 
 
(h)         Agent shall have received (i) a written opinion of Certilman, Balin,
Adler & Hyman, LLP in the form of Exhibit F, (ii) a written opinion of any local
counsel to Obligors as Agent may reasonably request, and (ii1) a written opinion
of Certilman, Balin, Adler & Hyman, LLP with respect to the Obigors
responsibility for certain obligations of WMC, in each case, in form and
substance satisfactory to Agent.
 
(i)           Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization.  Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.
 
(j)           Agent shall have received copies of policies, certificates of
insurance and endorsements for the insurance policies carried by Obligors, all
in compliance with the Loan Documents.
 
(k)          Borrowers shall have paid all fees and expenses to be paid to Agent
and Lenders on the Closing Date.
 
(l)           Agent shall have received a Borrowing Base Certificate prepared as
of October 15, 2010 demonstrating that upon giving effect to the initial funding
of Loans and issuance of Letters of Credit, the repayment of the Specified
Pay-off Debt , the Hy-Tech Closing Date Payment, the RAH Closing Date Payment
and the Schorr Closing Date Payment (in each case, to the extent permitted
hereunder) and the payment by Borrowers of all fees and expenses incurred in
connection herewith as well as any payables stretched beyond their customary
payment practices, Availability shall be at least $2,000,000.
 
(m)         Agent shall have received a Compliance Certificate prepared as of
August 31, 2010 demonstrating that upon giving effect to the initial funding of
Loans and issuance of Letters of Credit, the repayment of the Specified Pay-off
Debt , the Hy-Tech Closing Date Payment, the RAH Closing Date Payment and the
Schorr Closing Date Payment (in each case, to the extent permitted hereunder)
and the payment by Borrowers of all fees and expenses incurred in connection
herewith as well as any payables stretched beyond their customary payment
practices, (i) Adjusted EBITDA for the Measurement Period ended as of August 31,
2010 shall be at least $3,000,000 and (ii) the Tangible Net Worth of P&F and its
Subsidiaries as of August 31, 2010 is no less than $14,300,000.
 
(n)         Agent shall have received evidence satisfactory to it that,
concurrently with the Closing Date, the Specified Pay-Off Debt is paid in full,
the related credit facilities and notes thereunder are terminated and any Liens
securing the same are released.
 
(o)         Agent shall have received a certificate executed by a Senior Officer
of P&F attaching a copy of the Sears Supply Agreement, which shall be in full
force and effect without modification thereto except as attached to such
certificate.
 
(p)         Borrowers shall have established their primary depository, operating
and lockbox accounts with Agent.

 
-46-

--------------------------------------------------------------------------------

 


(q)         Agent shall have received evidence satisfactory to it that,
concurrently with the Closing Date, each of the instruments evidencing the
Hy-Tech Debt, the RAH Debt and the Schorr Debt and any related UCC filing has
been amended to include the legend required by the applicable Subordination
Agreement.
 
(r)          Agent shall have received the Representation Letter and such other
assurances, certificates, documents, consents or opinions as Agent may
reasonably require.
 
6.2.         Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank
and Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
 
(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
 
(b)           The representations and warranties of each Obligor in the Loan
Documents that are qualified by materiality shall be true and correct on the
date of, and upon giving effect to, such funding, issuance or grant, and the
representations and warranties of each Obligor in the Loan Documents that are
not qualified by materiality shall be true and correct in all material respects
on the date of, and upon giving effect to, such funding, issuance or grant,
except for representations and warranties that expressly relate to an earlier
date, in which case they shall be true and correct (or true and correct in all
material respects, as the case may be) as of such earlier date;
 
(c)           All conditions precedent in any other Loan Document shall be
satisfied;
 
(d)           No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and
 
(e)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
 
SECTION 7.    COLLATERAL
 
7.1.       Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
Property of such Obligor, whether now owned or hereafter acquired, and wherever
located, including all of the following Property:
 
(a)           all Accounts;
 
(b)           all Chattel Paper, including electronic chattel paper;
 
(c)           all Commercial Tort Claims, including those shown on Schedule
9.1.16;
 
(d)           all Deposit Accounts;
 
 
-47-

--------------------------------------------------------------------------------

 

(e)          all Documents;
 
(f)           all General Intangibles, including Intellectual Property;
 
(g)          all Goods, including Inventory, Equipment and fixtures;
 
(h)          all Instruments;
 
(i)           all Investment Property;
 
(j)           all Letter-of-Credit Rights;
 
(k)          all Supporting Obligations;
 
(l)           all cash, Cash Collateral, Cash Equivalents or monies, whether or
not in the possession or under the control of Lender, or a bailee or Affiliate
of Lender;
 
(m)         all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
 
(n)          all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
 
7.2.         Lien on Deposit Accounts; Cash Collateral.
 
7.2.1.  Deposit Accounts.  To further secure the prompt payment and performance
of all Obligations, each Obligor hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Obligor, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are
swept.  Each Obligor hereby authorizes and directs each bank or other depository
to deliver to Agent, upon request, all balances in any Deposit Account
maintained by such Obligor, without inquiry into the authority or right of Agent
to make such request.
 
7.2.2.  Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and shall
have no responsibility for any investment or loss.  Each Obligor hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere.  Agent may apply Cash Collateral to the payment of any
Obligations, in such order as Agent may elect, as they become due and
payable.  Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent.  No Obligor or other Person claiming
through or on behalf of any Obligor shall have any right to any Cash Collateral,
until Full Payment of all Obligations.
 
7.3.         Real Estate Collateral.
 
7.3.1.  Lien on Real Estate.  The Obligations shall also be secured by Mortgages
upon all Real Estate owned by Obligors, including the Real Estate owned as of
the Closing Date which is set forth on Schedule 7.3.1.  The Mortgages shall be
duly recorded, at Obligors’ expense, in each office where such recording is
required to constitute a fully perfected Lien on the Real Estate covered
thereby.  If any Obligor acquires Real Estate hereafter, Obligors shall, within
30 days, execute, deliver and record a Mortgage sufficient to create a first
priority Lien in favor of Agent on such Real Estate, and shall deliver all
Related Real Estate Documents.
 
 
-48-

--------------------------------------------------------------------------------

 

7.3.2.  Collateral Assignment of Leases.  To further secure the prompt payment
and performance of all Obligations, each Obligor hereby transfers and assigns to
Agent, for the benefit of Secured Parties, all of such Obligor’s right, title
and interest in, to and under all now or hereafter existing leases of real
Property to which such Obligor is a party, whether as lessor or lessee, and all
extensions, renewals, modifications and proceeds thereof.
 
7.4.         Investment Property and other Equity Interests.
 
7.4.1.  Delivery of Certificates.  All certificates or instruments representing
or evidencing any Investment Property or other Equity Interests constituting
Collateral hereunder (“Pledged Interests”), including the Pledged Interests as
of the Closing Date which are set forth on Schedule 7.4.1 hereto, shall be
delivered to and held by or on behalf of Agent, for the benefit of Secured
Parties, pursuant hereto, shall be in suitable form for further transfer by
delivery, and shall be accompanied by all necessary instruments of transfer or
assignment, duly executed in blank.  The Pledged Interests consisting of Equity
Interests pledged hereunder have been duly authorized and validly issued and are
fully paid and, with respect to Equity Interests in corporations,
non-assessable.
 
7.4.2.  Issuer Agreements.  Each Obligor that is the issuer of any Pledged
Interests hereby (i) acknowledges the security interest and Lien of Agent in
such Collateral granted by the Obligor owning such Pledged Interests and (ii)
agrees that, with respect to any such Pledged Interests, it will comply with the
instructions originated by Agent in accordance with this Agreement or the
Security Documents without further consent of any other Obligor.
 
7.4.3.  Distributions on Investment Property and other Equity Interests.  In the
event that any cash dividend or cash distribution (a “Dividend”) is permitted to
be paid on any Pledged Interests of any Obligor at a time when no Event of
Default has occurred and is continuing, such Dividend may be paid directly to
the applicable Obligor or to another Obligor designated by the Borrower
Agent.  If an Event of Default has occurred and is continuing, then any such
Dividend or payment (other than Upstream Payments) shall be paid directly to
Agent to be applied as set forth in Section 5.7.
 
7.4.4.  Voting Rights with respect to Equity Interests.  So long as no Event of
Default has occurred and is continuing, Obligors shall be entitled to exercise
any and all voting and other consensual rights pertaining to any of the Pledged
Interests or any part thereof. If an Event of Default shall have occurred and be
continuing, all rights of Obligors to exercise the voting and other consensual
rights that it would otherwise be entitled to exercise shall, at Agent’s option
upon notice to such Obligors, be suspended, and all such rights shall, at
Agent’s option upon notice to such Obligors, thereupon become vested in Agent
for the benefit of the Secured Parties during the continuation of such Event of
Default, and Agent shall, at its option upon notice to such Obligors, thereupon
have the sole right to exercise such voting and other consensual rights and
during the continuation of such Event of Default, Agent shall have the right to
act with respect thereto as though it were the outright owner thereof.
 
7.4.5.  Securities Accounts.  Each Obligor irrevocably authorizes and directs
each securities intermediary or other Person with which any securities account
or similar investment property is maintained, if any, upon written instruction
of Agent, to dispose of such Collateral at the direction of Agent and comply
with the instructions originated by Agent without further consent of any
Obligor.  Agent agrees with the Obligors that such instruction shall not be
given by Agent unless a Default or Event of Default has occurred and is
continuing.
 
 
-49-

--------------------------------------------------------------------------------

 
 
7.5.         Other Collateral; New Subsidiaries.
 
7.5.1.  Commercial Tort Claims.  Borrower Agent shall promptly notify Agent in
writing if any Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000), shall promptly amend Schedule 9.1.16 to include such claim, and shall
take such actions as Agent deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Agent (for the benefit of Secured
Parties).
 
7.5.2.  Certificate of Title Collateral.  Borrower Agent shall deliver to Agent,
as soon as practicable following a request therefore by Agent, any and all
evidence of ownership of any of the Equipment (including, without limitation,
certificates of title and applications for title).
 
7.5.3.  Certain After-Acquired Collateral.  Borrower Agent shall promptly notify
Agent in writing if, after the Closing Date, any Obligor obtains any interest in
any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights with a value in excess of $10,000 and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to effect Agent’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver.  If any Collateral is
in the possession of a third party, at Agent’s request, Obligors shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
 
7.5.4.  New Subsidiaries.  Upon the formation or acquisition of any new direct
or indirect Domestic Subsidiary (other than an Immaterial Subsidiary) by any
Obligor, then the Borrower Agent shall, at the Obligors’ expense, within 30 days
after such formation or acquisition (or such later date as the Agent may specify
in its sole discretion), (a)  cause it to become a Borrower under this agreement
if it is a wholly-owned Domestic Subsidiary of Parent, or, if none of the assets
of such subsidiary are to be included in the Borrowing Base or the Agent
otherwise consents (or requests) in writing, cause it to become a Guarantor and
guaranty the Obligations in a manner reasonably satisfactory to Agent, and
(b) cause such Subsidiary to duly execute and deliver to Agent such joinder
agreements, amendments or supplements to the Loan Documents as are reasonably
requested by the Agent, (if required under Section 8.5) control agreements and a
legal opinion in form and substance reasonably satisfactory to Agent, to cause
or authorize the filing of appropriate UCC financing statements, and to take any
other action as may be necessary to vest in Agent valid and subsisting Liens on
the properties purported to be subject thereto.
 
7.5.5.  New Deposit Accounts and Securities Accounts.  Concurrently with or
prior to the opening of a Deposit Account, securities account or commodity
account by any Obligor, other than any excluded account described in
Section 8.5, such Obligor shall deliver to Agent a Deposit Account Control
Agreement covering such Deposit Account, or other control agreement covering
such securities account or commodity account, in each case, in form and
substance reasonably satisfactory to Agent, duly executed by such Obligor, Agent
and the applicable bank, securities intermediary or commodity intermediary, as
the case may be.
 
7.6.         No Assumption of Liability.  The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of Obligors relating to
any Collateral.
 
 
-50-

--------------------------------------------------------------------------------

 

7.7.         Further Assurances.  Promptly upon request, Obligors shall deliver
such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement.  Each Obligor irrevocably
authorizes Lender at any time and from time to time to authenticate and file in
any relevant jurisdiction any financing statements (including fixture filings)
and amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including, without
limitation (i) whether such Obligor is an organization, the type of organization
and any organizational identification number issued to such Obligor, (ii)
indicating the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and (iii) filing any financing or
continuation statements, amendments or other documents without the signature of
such Obligor where permitted by law.  Each Obligor hereby ratifies any action
taken by Lender before the Closing Date to effect or perfect its Lien on any
Collateral.  All of Agent’s Liens on Collateral (and all evidences of such
Liens), whether effected hereunder or under any other Loan Document, are granted
to Agent as agent for the benefit of all Secured Parties
 
7.8.         Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the
Collateral shall include only 65% of the voting stock of any Foreign Subsidiary.
 
SECTION 8.    COLLATERAL ADMINISTRATION
 
8.1.         Borrowing Base Certificates  By the 20th day of each month,
Borrowers shall deliver to Lender a Borrowing Base Certificate prepared as of
the close of business of the previous month; provided, however, that during a
Trigger Period, Borrowers shall deliver to Agent a Borrowing Base Certificate on
a weekly basis, by the third Business Day of the week, as of the end of the
prior week, and at such other times as Agent may request.  All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrowers and certified by a Senior Officer, provided that Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve or the Borrowing Base
Reserve.
 
8.2.         Administration of Accounts.
 
8.2.1.  Records and Schedules of Accounts.  Each Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request.  Each Borrower shall also provide to Agent, on or before the 15th day
of each month, a detailed aged trial balance of all Accounts as of the end of
the preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably
request.  If Accounts of any single Account Debtor in an aggregate face amount
of $100,000 or more cease to be Eligible Accounts, Borrowers shall notify Agent
of such occurrence promptly (and in any event within three Business Days) after
any Borrower has knowledge thereof.
 
8.2.2.  Taxes.  If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
 
8.2.3.  Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.
 
 
-51-

--------------------------------------------------------------------------------

 

8.2.4.  Maintenance of Dominion Account.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to
Agent.  Borrowers shall obtain an agreement (in form and substance satisfactory
to Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, requiring
prompt (and in any event within two Business Days after receipt) deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative
charges.  Agent and Lenders assume no responsibility to Borrowers for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
 
8.2.5.  Proceeds of Collateral.  Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account).  If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account.
 
8.3.         Administration of Inventory.
 
8.3.1.  Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request.  Each
Borrower shall (a) conduct a physical inventory at least once per calendar year
(and on a more frequent basis if requested by Agent when an Event of Default
exists) or (b) periodic cycle counts consistent with historical practices, and
shall provide to Agent a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as Agent may
request.  Agent may participate in and observe each physical count.
 
8.3.2.  Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$25,000; and (d) any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations.
 
8.3.3.  Acquisition, Sale and Maintenance.  No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA.  Other than the customers and locations listed in Schedule 8.3.3, no
Borrower shall sell any Inventory on consignment or approval or any other basis
under which the customer may return or require a Borrower to repurchase such
Inventory.  Schedule 8.3.3 may be amended or supplemented from time to time by
Borrowers with the consent of Agent.  Borrowers shall use, store and maintain
all Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
 
 
-52-

--------------------------------------------------------------------------------

 

8.4.         Administration of Equipment.
 
8.4.1.  Records and Schedules of Equipment.  Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent.  Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.
 
8.4.2.  Dispositions of Equipment.  No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens other than Permitted Liens.
 
8.4.3.  Condition of Equipment.  The Equipment is in good operating condition
and repair, and all necessary replacements and repairs have been made so that
the value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted.  Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  No Borrower shall permit any Equipment to become affixed to
real Property unless any landlord or mortgagee delivers a Lien Waiver.
 
8.5.         Administration of Deposit Accounts.  Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrowers, including all Dominion Accounts.  Each
Borrower shall take all actions necessary to establish Agent’s control of each
such Deposit Account (other than (a) an account exclusively used for payroll,
payroll taxes or employee benefits, (b) an account containing not more than
$10,000 at any time, (c) accounts maintained at Wachovia Bank, National
Association and First Niagara Bank, in each case, containing not more than
$25,000 at any time or (d) accounts maintained at Citibank, N.A. for up to 120
days after the Closing Date and  containing not more than $290,000 for more than
two Business Days), including, without limitation, the execution and delivery of
a Deposit Account Control Agreement for each such Deposit Account.  Each
Borrower shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than Agent) to have control over a Deposit Account
or any Property deposited therein.  Each Borrower shall promptly notify Agent of
any opening or closing of a Deposit Account and, with the consent of Agent, will
amend Schedule 8.5 to reflect same.
 
8.6.         General Provisions.
 
8.6.1.  Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States, upon 30 Business Days
prior written notice to Agent.
 
8.6.2.  Insurance of Collateral; Condemnation Proceeds.
 
(a)           Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A_ VII, unless otherwise approved by
Agent) satisfactory to Agent.  All proceeds under each policy shall be payable
to Agent.  From time to time upon request, Borrowers shall deliver to Agent the
originals or certified copies of its insurance policies and updated flood plain
searches.  Unless Agent shall agree otherwise, each policy shall include
satisfactory endorsements (i) showing Agent as loss payee; (ii) requiring 30
days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Borrower or the
owner of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy.  If any Borrower fails to provide
and pay for any insurance, Agent may, at its option, but shall not be required
to, procure the insurance and charge Borrowers therefor.  Each Borrower agrees
to deliver to Agent, promptly as rendered, copies of all reports made to
insurance companies.  While no Event of Default exists, Borrowers may settle,
adjust or compromise any insurance claim, as long as the proceeds are delivered
to Agent.  If an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise such claims.
 
 
-53-

--------------------------------------------------------------------------------

 

(b)           Any proceeds of insurance (other than proceeds from workers’
compensation or D&O or employee practice insurance) and any awards arising from
condemnation of any Collateral shall be paid to Agent.  Any such proceeds or
awards that relate to Inventory or Equipment (subject to Section 8.6.2(c)) shall
be applied to payment of the Revolver Loans, and then to any other Obligations
outstanding, other than Term Loans.  Subject to clause (c) below, any proceeds
or awards that relate to Real Estate shall be applied first to Term Loans, then
to Revolver Loans and then to other Obligations.
 
(c)           If requested by Borrowers in writing within 90 days after Agent’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Real Estate or Equipment, Borrowers may use such proceeds or
awards to repair or replace such Real Estate or Equipment (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings or
replacement Equipment is of comparable type, quality and utility to and of equal
or greater value than the destroyed Equipment; (iv) the repaired or replaced
Property is free of Liens, other than Permitted Liens that are not Purchase
Money Liens; (v) Borrowers comply with disbursement procedures for such repair
or replacement as Agent may reasonably require; and (vi) the aggregate amount of
such proceeds or awards from any single casualty or condemnation does not exceed
$250,000 in the case of Equipment and $1,500,000 in the case of Real Estate.
 
8.6.3.  Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
 
8.6.4.  Defense of Title to Collateral.  Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
 
8.7.         Power of Attorney.  Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Agent, or Agent’s designee, may, without notice and in either its or a
Obligor’s name, but at the cost and expense of Obligors:
 
(a)           Endorse a Obligor’s name on any Payment Item (including Chattel
Paper and Instruments) or other proceeds of Collateral (including proceeds of
insurance) that come into Agent’s possession or control; and
 
 
-54-

--------------------------------------------------------------------------------

 

(b)           During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Obligor’s obligations under the Loan Documents.
 
SECTION 9.    REPRESENTATIONS AND WARRANTIES
 
9.1.         General Representations and Warranties.  To induce Agent and
Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each Obligor represents and warrants that:
 
9.1.1.  Organization and Qualification.  Each Obligor and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Obligor and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
9.1.2.  Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform the Loan Documents delivered by it or to which it is a
party.  The execution, delivery and performance of the Loan Documents have been
duly authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law or Material Contract; or (d)
result in or require the imposition of any Lien (other than Permitted Liens) on
any Property of any Obligor.
 
9.1.3.  Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4.  Capital Structure.  Schedule 9.1.4 shows, for each Obligor and
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests, and all agreements
binding on such holders with respect to their Equity Interests.  Except as
disclosed on Schedule 9.1.4, in the five years preceding the Closing Date, no
Obligor or Subsidiary has acquired any substantial assets from any other Person
nor been the surviving entity in a merger or combination.  Each Obligor has good
title to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien,
and all such Equity Interests are duly issued, fully paid and
non-assessable.  There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Obligor or
Subsidiary.
 
 
-55-

--------------------------------------------------------------------------------

 

9.1.5.   Title to Properties; Priority of Liens.  Each Obligor and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except Permitted Liens.  Each Obligor and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens that are expressly allowed to have priority over Agent’s Liens.
 
9.1.6.   Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a)           it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
 
(b)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
 
(c)           it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;
 
(d)           it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
 
(e)           no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f)           no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
written reports submitted to Agent hereunder; and
 
(g)           to the best of Borrowers’ knowledge, except as reflected on the
written reports submitted to Agent hereunder, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
 
9.1.7.   Financial Statements.  The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated.  All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time.  Since June 30, 2010,
there has been no change in the condition, financial or otherwise, of any
Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  No financial statement delivered to Agent or Lenders at any
time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  Each
Borrower and Subsidiary is Solvent.
 
 
-56-

--------------------------------------------------------------------------------

 

9.1.8.   Surety Obligations.  No Borrower or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
 
9.1.9.   Taxes.  Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except to the extent being Properly
Contested.  The provision for Taxes on the books of each Borrower and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.
 
9.1.10.  Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
 
9.1.11.  Intellectual Property. Except as set forth on Schedule 9.1.11, each
Borrower and Subsidiary owns or has the lawful right to use all Intellectual
Property necessary for the conduct of its business, without conflict with any
rights of others.  There is no pending or, to any Borrower’s knowledge,
threatened Intellectual Property Claim with respect to any Borrower, any
Subsidiary or any of their Property (including any Intellectual
Property).  Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary
pays or owes any Royalty or other compensation to any Person with respect to any
Intellectual Property.  All Intellectual Property owned, used or licensed by, or
otherwise subject to any interests of, any Borrower or Subsidiary is shown on
Schedule 9.1.11.
 
9.1.12.  Governmental Approvals.  Each Borrower and Subsidiary has, is in
compliance in all material respects with, and is in good standing with respect
to, all Governmental Approvals necessary to conduct its business and to own,
lease and operate its Properties.  All necessary import, export or other
licenses, permits or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and Borrowers and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
 
9.1.13.  Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of the FLSA.
 
9.1.14.  Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up that could reasonably be
expected to have a Material Adverse Effect or to exceed $50,000.  No Borrower or
Subsidiary has received any Environmental Notice.  No Borrower or Subsidiary has
any contingent liability with respect to any Environmental Release,
environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it that could reasonably be expected to
have a Material Adverse Effect or to exceed $50,000.  The representations and
warranties contained in the Environmental Agreement are true and correct on the
Closing Date.
 
 
-57-

--------------------------------------------------------------------------------

 

9.1.15.   Burdensome Contracts.  No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect.  No Obligor or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15.  No
such Restrictive Agreement conditions, restricts or prohibits the execution,
delivery or performance of any Loan Document, the incurrence or repayment of any
Obligations or the granting of any Liens on any assets,  by an Obligor.
 
9.1.16.   Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary.  Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000).  No Borrower or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.
 
9.1.17.   No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract to the best of its knowledge or in the payment of any Borrowed
Money.  There is no basis upon which any party (other than a Borrower or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.
 
9.1.18.   ERISA.  Except as disclosed on Schedule 9.1.18:
 
(i)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state
laws.  Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS.  To the knowledge of
Borrowers, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
(ii)          There are no pending or, to the knowledge of Obligors, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
 
(iii)         (i) No ERISA Event has occurred, and no Obligor or any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Obligor and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan, no
waiver of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and no Obligor or any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) no Obligor or any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) no
Obligor or any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.
 
 
-58-

--------------------------------------------------------------------------------

 

(iv)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
 
(v)           No Obligor or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than those listed on Schedule 9.1.18 hereto.
 
9.1.19.   Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
that individually or in the aggregate would cause a Material Adverse
Effect.  There exists no condition or circumstance that could reasonably be
expected to impair the ability of any Borrower or Subsidiary to conduct its
business at any time hereafter in substantially the same manner as conducted on
the Closing Date.
 
9.1.20.   Labor Relations.  Except as described on Schedule 9.1.20, no Borrower
or Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement.  There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
or Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining that
could reasonably be expected to have a Material Adverse Effect.
 
9.1.21.   Payable Practices.  Except in the Ordinary Course of Business, no
Borrower or Subsidiary has made any material change in its historical accounts
payable practices from those in effect on the Closing Date.
 
9.1.22.   Not a Regulated Entity.  No Obligor is (a) an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
9.1.23.   Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
 
 
-59-

--------------------------------------------------------------------------------

 

9.2.         Complete Disclosure.  No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading.  There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.
 
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
 
10.1.       Affirmative Covenants.  As long as any Commitments or Obligations
are outstanding, each Obligor shall, and shall cause each Subsidiary to:
 
10.1.1.   Inspections; Appraisals.
 
(a)           Permit Agent, or its representatives or designees, from time to
time, subject (except when a Default or Event of Default exists) to reasonable
notice and normal business hours, to visit and inspect the Properties of any
Obligor or Subsidiary, inspect, audit and make extracts from any Obligor’s or
Subsidiary’s books and records, and discuss with its officers, employees,
agents, advisors and independent accountants such Obligor’s or Subsidiary’s
business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to any Obligor to
make any inspection, nor to share any results of any inspection, appraisal or
report with any Obligor.  Obligors acknowledge that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Obligors
shall not be entitled to rely upon them.
 
(b)           Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, up to three times
per Loan Year; and (ii) appraisals of Inventory and Equipment up to one time per
Loan Year; provided, however, that if an examination or appraisal is initiated
during a Default or Event of Default, all charges, costs and expenses therefor
shall be reimbursed by Borrowers without regard to such limits.  Subject to and
without limiting the foregoing, Obligors specifically agree to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any examination activities, and shall pay the standard charges of
Agent’s internal appraisal group.  (The current standard per diem charge for an
employee of Agent or the third party currently utilized by Agent is $850 per day
or part thereof.)  This Section shall not be construed to limit Agent’s right to
conduct examinations or to obtain appraisals at any time in its discretion, nor
to use third parties for such purposes.
 
10.1.2.   Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a)           as soon as available, and in any event within 120 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating bases for Borrowers and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification) by J.H. Cohn LLP or another firm of independent
certified public accountants of recognized standing selected by Borrowers and
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to Agent,
and a copy of the annual report on Form 10-K if any Obligor is a reporting
entity;
 
 
-60-

--------------------------------------------------------------------------------

 

(b)           as soon as available, and in any event within 30 days after the
end of each month (but within 60 days after the last month in a Fiscal Quarter
and within 90 days after the last month in a Fiscal Year), unaudited balance
sheets as of the end of such month and the related statements of income and cash
flow for such month and for the portion of the Fiscal Year then elapsed, on
consolidated and consolidating bases for Borrowers and Subsidiaries (which
consolidating statements shall be prepared by Borrowers), setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes, and a copy of the quarterly report on Form 10-Q if any
Obligor is a reporting entity;
 
(c)           concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by the chief
financial officer of Borrower Agent;
 
(d)           concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrowers by their accountants in connection with such financial statements;
 
(e)           not later than 60 days prior to the end of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for the next three Fiscal Years of Borrowers, in
which the first Fiscal Year shall be on a monthly basis and the next two Fiscal
Years shall be on an annual basis;
 
(f)           within 20 days after the end of each month, each Obligor shall
provide Agent with (i) a detailed trade payable aging, as of the end of the
prior month and at Agent’s request, a listing of each such Obligor’s trade
payables, specifying the trade creditor and balance due, all in form reasonably
satisfactory to Agent, and (ii) a detailed listing of Inventory by location,
including details of any inventory in-transit to such Obligor, as of the end of
the prior month, all in form reasonably satisfactory to Agent;
 
(g)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;
 
(h)           promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan or Foreign Plan;
 
(i)           such other reports and information (financial or otherwise) as
Agent may request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business; and
 
10.1.3.   Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of the Sears Supply Agreement or other Material Contract; (d) the
existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $50,000 not covered by insurance; (f) the assertion of any
Intellectual Property Claim, if an adverse resolution could have a Material
Adverse Effect; (g) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (h) any Environmental Release
by an Obligor or on any Property owned, leased or occupied by an Obligor; or
receipt of any Environmental Notice; (i) the occurrence of any ERISA Event; (j)
the discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; (k) any opening of a new office or place of business, at least 30
days prior to such opening; or (l) notices of any claims or actions against any
Obligor in excess of $25,000 relating to WMC; and after the occurrence of any of
the foregoing, provide status updates and copies of documents as reasonably
requested by Agent.
 
 
-61-

--------------------------------------------------------------------------------

 

10.1.4.   Landlord and Storage Agreements.  Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
 
10.1.5.   Compliance with Laws.  Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of any Borrower or Subsidiary, it shall
act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.
 
10.1.6.   Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7.   Insurance.  In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with
respect to the Properties and business of Borrowers and Subsidiaries of such
type (including product liability, workers’ compensation, larceny, embezzlement,
or other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $2,000,000, with
deductibles and subject to an Insurance Assignment satisfactory to Agent.
 
10.1.8.   Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License.
 
10.1.9.   Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person, including delivery of
such legal opinions, in form and substance satisfactory to Agent, as Agent shall
deem appropriate.
 
10.1.10.  Depository Bank.  Maintain Capital One as its principal depository
bank, including for the maintenance of operating, collection, disbursement and
other deposit accounts and Cash Management Services.
 
 
-62-

--------------------------------------------------------------------------------

 

10.2.       Negative Covenants.  As long as any Commitments or Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:
 
10.2.1.   Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a)         the Obligations;
 
(b)         Subordinated Debt;
 
(c)         Permitted Purchase Money Debt;
 
(d)         Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date and not satisfied with proceeds of the initial Loans;
 
(e)          Bank Product Debt;
 
(f)           Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by a Borrower or Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and does not exceed $100,000 in the aggregate at
any time;
 
(g)          Permitted Contingent Obligations;
 
(h)          Refinancing Debt as long as each Refinancing Condition is
satisfied; and
 
(i)           Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $250,000 in the aggregate
at any time.
 
10.2.2.   Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a)           Liens in favor of Agent;
 
(b)           Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c)           Liens for Taxes not yet due or being Properly Contested;
 
(d)           non-consenual, possessory or statutory Liens (other than Liens for
Taxes or imposed under ERISA) arising in the Ordinary Course of Business, but
only if (i) payment of the obligations secured thereby is not yet due or is
being Properly Contested, and (ii) such Liens do not materially impair the value
or use of the Property or materially impair operation of the business of any
Borrower or Subsidiary;
 
(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;
 
(f)           Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
 
(g)          Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;
 
 
-63-

--------------------------------------------------------------------------------

 

(h)          easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
 
(i)           Liens in favor of Marc Schorr  (with respect to the Schorr Debt)
and Richard A. Horowitz (with respect to the RAH Debt), in each case, so long as
subject to and permitted by the terms of the applicable Subordination Agreement;
 
(j)           normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and
 
(k)          other Liens existing on the  date hereof and shown on Schedule
10.2.2.
 
10.2.3.   Capital Expenditures.  Make Capital Expenditures in excess of, in the
aggregate during any Fiscal Year, the amount set forth below opposite such
Fiscal Year:
 
Fiscal Year
 
Amount
 
2010
  $ 500,000  
2011
  $ 750,000  
2012 and thereafter
  $ 1,000,000  

 
10.2.4.   Distributions; Upstream Payments; Executive Compensation.  Declare or
make any Distributions or pay executive compensation, except (a) Upstream
Payments, (b) Distributions of Equity Interests that do not result in a Change
of Control and (c) executive compensation, including incentive compensation, and
management and directors’ fees and expenses consistent with past practice and,
in the case of incentive compensation, with any incentive plans approved by the
Board of Directors of P&F as set forth on Schedule 10.2.4 or as subsequently
approved by such Board (or a committee thereof) and such Board’s independent
compensation consultant reasonably satisfactory to Agent; or create or suffer to
exist any encumbrance or restriction on the ability of a Subsidiary to make any
Upstream Payment, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 9.1.15.
 
10.2.5.   Restricted Investments.  Make any Restricted Investment.
 
10.2.6.   Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.
 
10.2.7.   Loans.  Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; (d) intercompany
loans by a Borrower or Guarantor to another Borrower or from a Guarantor to
another Guarantor; and (e) from a Borrower to a Guarantor in the Ordinary Course
of Business and not to exceed $250,000 at any time outstanding with respect to
all loans from all Borrowers to all Guarantors.
 
 
-64-

--------------------------------------------------------------------------------

 

10.2.8.   Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Existing Subordinated Debt except (i) the
Hy-Tech Closing Date Payment, the RAH Closing Date Payment and the Schorr
Closing Date Payment (in each case, to the extent permitted hereunder) and (ii)
so long as no Default or Event of Default exists or result therefrom, regularly
scheduled payments of interest and payments of principal to the extent permitted
by the applicable Subordination Agreement; (b) other Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt (and a
Senior Officer of Borrower Agent shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (c) Borrowed Money (other than the
Obligations) prior to its due date under the agreements evidencing such Debt as
in effect on the Closing Date (or as amended thereafter with the consent of
Agent) except payments made in connection with a Permitted Asset Disposition in
satisfaction of Permitted Liens on the Equipment or Real Estate that is the
subject of such Asset Disposition.
 
10.2.9.   Fundamental Changes.  (a) Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for (i) mergers or consolidations of a wholly-owned Subsidiary with another
wholly-owned Subsidiary (provided that if either Subsidiary is an Obligor, the
surviving Subsidiary shall be an Obligor) or into a Borrower and (ii)
liquidations or dissolutions of Immaterial Subsidiaries; (b) change its name or
conduct business under any fictitious name; (c) change its tax, charter or other
organizational identification number; or (d) change its form or state of
organization.
 
10.2.10.  Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.
 
10.2.11.  Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date, except for new agreements,
amendments, modifications or other changes that do not adversely affect the
rights and privileges of any Borrower or Obligor, or its Subsidiaries, and do
not adversely affect the ability of a Borrower, Obligor or such Subsidiary to
borrower hereunder or to amend, modify, renew or supplement the terms of this
Agreement or any of the other Loan Documents, or otherwise adversely affect the
interest of Agent or the Lenders and so long as at the time of such amendment,
modification or change, no Default or Event of Default shall exist or have
occurred and be continuing.
 
10.2.12.  Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries and WMC.
 
10.2.13.  Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.14.  Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date and set forth
on Schedule 9.1.15; (b) relating to secured Debt permitted hereunder, as long as
the restrictions apply only to collateral for such Debt; or (c) constituting
customary restrictions on assignment in leases and other contracts.
 
10.2.15.  Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16.  Conduct of Business.  Engage in any business, other than its business
as conducted on the Closing Date and any business reasonably related, ancillary
or complimentary to such business.
 
 
-65-

--------------------------------------------------------------------------------

 
 
10.2.17.  Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Borrowers or solely among Guarantors; (e) transactions among Borrowers and
Guarantors provided that they do not involve in the aggregate the transfer of
assets or value to one or more Guarantors having a value in excess of $250,000
at any one time outstanding; (f) transactions that were consummated prior to the
Closing Date, as shown on Schedule 10.2.17; and (g) transactions with Affiliates
(other than WMC, except as provided in Section 10.2.20) in the Ordinary Course
of Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.
 
10.2.18.  Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.
 
10.2.19.  Amendments to Subordinated Debt.  Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification (a) increases the principal balance of such Debt, or
increases any required payment of principal or interest; (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (c) shortens the final
maturity date or otherwise accelerates amortization; (d) increases the interest
rate; (e) increases or adds any fees or charges; (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower or Subsidiary, or that is
otherwise materially adverse to any Borrower, any Subsidiary or Lenders; (g)
results in the Obligations not being fully benefited by the subordination
provisions applicable thereto or (h) results in the Obligations not constituting
“Senior Debt” under the applicable Subordination Agreement.
 
10.2.20.  WMC.  No Obligor shall (i) transfer any assets or make any loans to,
or Investments in WMC,  (ii) assume, become obligated for or satisfy any
obligations of WMC, (ii) resume any of the operations or business of WMC or (iv)
use the names or other assets of WMC in its business or operations except for
payment of reasonable expense, including without limitation legal and accounting
fees, in connection with the winding up or dissolution of WMC.
 
10.2.21.  Post-Closing Deliveries.  Fail to satisfy any of the requirements set
forth on Schedule 10.2.21 within the time period(s) specified therein or such
later time period(s) as may be approved by Agent.
 
10.3.       Financial Covenants.  As long as any Commitments or Obligations are
outstanding, Borrowers shall:
 
10.3.1.    Leverage Ratio.  Maintain a Leverage Ratio at all times not greater
than the applicable ratio set forth below:
 
Measurement Date
 
Maximum Leverage Ratio
Closing Date through March 31, 2011
 
6.00 to 1.00
April 1, 2011 through June 30, 2011
 
6.50 to 1.00
July 1, 2011 through September 30, 2011
 
6.00 to 1.00
October 1, 2011 and thereafter
 
5.00 to 1.00

 
 
-66-

--------------------------------------------------------------------------------

 
 
10.3.2.    Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio
as of the end of each Measurement Period not less than the applicable ratio set
forth below:
 
Measurement Period Ending
 
Minimum Fixed Charge Coverage Ratio
October 31, 2010 through November 30, 2010
 
1.20 to 1.00
December 31, 2010
 
1.50 to 1.00
January 31, 2011 through May 31, 2011
 
1.60 to 1.00
June 30, 2011 and thereafter
 
1.50 to 1.00

 
10.3.3.    Tangible Net Worth.  Maintain a Tangible Net Worth as of the end of
each Measurement Period not less than the applicable amount set forth below:
 
Measurement Period Ending
 
Minimum Tangible Net Worth
December 31, 2010
 
$13,873,500
March 31, 2011
 
$14,030,100
June 30, 2011
 
$14,355,900
September 30, 2011
 
$14,706,900
December 31, 2011
 
$14,850,900
March 31, 2012 and each Fiscal Quarter end thereafter
 
$14,850,900 plus 50% of the consolidated net income (if positive) of P&F and its
Subsidiaries for each Fiscal Quarter ended after December 31, 2011

 
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1.       Events of Default.  Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
 
(a)           A Borrower fails to pay any Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);
 
(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
 
(c)           A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7 .5, 7.7, 8.1, 8.2.4, 8.2.5, 8.5, 8.6.2, 10.1.1, 10.1.2,
10.1.3 (d), 10.2 or 10.3;
 
(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;
 
(e)           A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor or third party denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);
 
 
-67-

--------------------------------------------------------------------------------

 

(f)           Any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $250,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;
 
(g)           Any unsatisfied judgment or order for the payment of money is
entered against an Obligor in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors,
$250,000 (net of any insurance coverage therefor acknowledged in writing by the
insurer), unless a stay of enforcement of such judgment or order is in effect,
by reason of a pending appeal or otherwise;
 
(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $250,000 ($400,000 in
the case of hurricane damage to Borrowers’ Real Estate in Jupiter, Florida);
 
(i)           An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;
 
(j)           An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and:  the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely contested by the Obligor, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding;
 
(k)           An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;
 
(l)           An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral;
 
(m)           A Change of Control occurs; or any event occurs or condition
exists that has a Material Adverse Effect; or
 
(n)           Any material provision of any subordination provision applicable
to any Subordinated Debt (including any material provision of any Subordination
Agreement), ceases to be in full force and effect; or any Obligor contests in
any manner the validity or enforceability of any such provision; or any Obligor
breaches any such provision.
 
 
-68-

--------------------------------------------------------------------------------

 

11.2.       Remedies upon Default.  If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind.  In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:
 
(a)           declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Obligors to the fullest
extent permitted by law;
 
(b)           terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;
 
(c)           require Obligors to Cash Collateralize LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and, if Obligors fail promptly to deposit such Cash Collateral,
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and
 
(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Obligors to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by an Obligor, Obligors agree not to charge for such storage); and (iv)
sell or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Each Obligor
agrees that 10 days notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable.  Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law.  Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.
 
11.3.       License.  Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Obligors, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Obligor’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.
 
11.4.       Setoff.  At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event any Defaulting Lender shall exercise any such right of setoff, (a) all
amounts so set off shall be paid over immediately to Agent for further
application in accordance with the provisions of Section 4.2 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed to be held in trust for the benefit of Agent and the Lenders and (b) the
Defaulting Lender shall provide promptly to Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of Agent, Issuing Bank, each Lender
and each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.
 
 
-69-

--------------------------------------------------------------------------------

 

11.5.       Remedies Cumulative; No Waiver.
 
11.5.1.    Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers or Obligors under the Loan
Documents are cumulative and not in derogation of each other.  The rights and
remedies of Agent and Lenders are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.
 
11.5.2.    Waivers.  No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by
Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 12.    AGENT
 
12.1.       Appointment, Authority and Duties of Agent.
 
12.1.1.    Appointment and Authority.  Each Secured Party appoints and
designates Capital One Leverage Finance Corporation as Agent under all Loan
Documents.  Agent may, and each Secured Party authorizes Agent to, enter into
all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties.  Each Secured Party
agrees that any action taken by Agent or Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Agent or Required Lenders
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Secured Parties.  Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto.  Agent alone shall be authorized to determine whether any Accounts or
Inventory constitute Eligible Accounts, Eligible In-Transit Inventory or
Eligible Inventory, or whether to impose or release any reserve, or whether any
conditions to funding or to issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Lender or other Person for any error in judgment.
 
 
-70-

--------------------------------------------------------------------------------

 

12.1.2.    Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.
 
12.1.3.    Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4.    Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from any or all Secured Parties of
their indemnification obligations against all Claims that could be incurred by
Agent in connection with any act.  Agent shall be entitled to refrain from any
act until it has received such instructions or assurances, and Agent shall not
incur liability to any Person by reason of so refraining.  Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting in accordance with the instructions of Required
Lenders.  Notwithstanding the foregoing, instructions by and consent of Secured
Parties shall be required in the circumstances described in Section 14.1.1.  In
no event shall Agent be required to take any action that, in its opinion, is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to personal liability.
 
12.2.       Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1.    Lien Releases; Care of Collateral.  Secured Parties authorize Agent
to release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or (d)
with the written consent of all Lenders.  Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien permitted hereunder.  Agent
shall have no obligation to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
 
12.2.2.    Possession of Collateral.  Agent and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control.  If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
 
12.2.3.    Reports.  Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”).  Each Lender agrees
(a) that neither Capital One Leverage Finance Corporation nor Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each
Lender shall indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as from any Claims arising as a direct or
indirect result of Agent furnishing a Report to such Lender.
 
 
-71-

--------------------------------------------------------------------------------

 

12.3.       Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
 
12.4.       Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or a Lender
specifying the occurrence and nature thereof.  If any Lender acquires knowledge
of a Default, Event of Default or failure of such conditions, it shall promptly
notify Agent and the other Lenders thereof in writing.  Each Secured Party
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Agent and Required Lenders, it will not take any Enforcement
Action, accelerate Obligations (other than Secured Bank Product Obligations), or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral
or to assert any rights relating to any Collateral.  Notwithstanding the
foregoing, however, a Secured Party may take action to preserve or enforce its
rights against an Obligor where a deadline or limitation period is applicable
that would, absent such action, bar enforcement of Obligations held by such
Secured Party, including the filing of proofs of claim in an Insolvency
Proceeding.
 
12.5.       Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.6.1, as applicable, such Lender shall forthwith purchase from
Agent, Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  No Lender shall
set off against any Dominion Account without the prior consent of Agent.  The
Pro Rata sharing provisions of this Section shall not be construed to apply to
(a) any payment made by or on behalf of Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (b) the application of Cash
Collateral provided for in Section 2.3.3, (c) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolver Loans or subparticipations in LC Obligations or Swingline Loans to any
assignee or participant (to the extent permitted hereunder) or (d) any payment
made in respect of, and to any Lender participating in, any additional loan
facility arising under any amendment of this Agreement.
 
12.6.       Indemnification of Agent Indemnitees.  EACH LENDER SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT
NOT REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS
OF CREDIT PARTIES UNDER ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT INDEMNITEE OR
ISSUING BANK INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE
RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF
AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.
 
 
-72-

--------------------------------------------------------------------------------

 
 
12.7.       Limitation on Responsibilities of Agent.  Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make to Secured Parties any express or implied warranty, representation or
guarantee with respect to any Obligations, Collateral, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor.  No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance or performance by any Obligor of
any terms of the Loan Documents, or the satisfaction of any conditions precedent
contained in any Loan Documents.
 
12.8.       Successor Agent and Co-Agents.
 
12.8.1.    Resignation; Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower
Agent.  Upon receipt of such notice, Required Lenders shall have the right to
appoint a successor Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Default or Event of Default exists) is
reasonably acceptable to Borrower Agent.  If no successor agent is appointed
prior to the effective date of the resignation of Agent, then Agent may appoint
a successor agent from among Lenders or, if no Lender accepts such role, Agent
may appoint Required Lenders as successor agent.  Upon acceptance by a successor
Agent of an appointment to serve as Agent hereunder, or upon appointment of
Required Lenders as successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Agent.  Any successor to Capital One Leverage Finance Corporation by
merger or acquisition of stock or this loan shall continue to be Agent hereunder
without further act on the part of the parties hereto, unless such successor
resigns as provided above.
 
 
-73-

--------------------------------------------------------------------------------

 

12.8.2.    Separate Collateral Agent.  It is the intent of the parties that
there shall be no violation of any Applicable Law denying or restricting the
right of financial institutions to transact business in any jurisdiction.  If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent.  If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent.  Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent.  Secured Parties shall execute and deliver
such documents as Agent deems appropriate to vest any rights or remedies in such
agent.  If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
 
12.9.       Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.
 
12.10.     Replacement of Certain Lenders.  If a Lender (a) is a Defaulting
Lender, or (b) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and Required Lenders consented, then,
in addition to any other rights and remedies that any Person may have, Agent
may, by notice to such Lender within 120 days after such event, require such
Lender to assign all of its rights and obligations under the Loan Documents to
Eligible Assignee(s) specified by Agent, pursuant to appropriate Assignment and
Acceptance(s) and within 20 days after Agent’s notice.  Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same.  Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).
 
12.11.     Remittance of Payments and Collections.
 
12.11.1.  Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by Agent.  Any
such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.
 
12.11.2.  Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.
 
 
-74-

--------------------------------------------------------------------------------

 

12.11.3.  Recovery of Payments.  If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligor or
paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender.  If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
 
12.12.     Agent in its Individual Capacity.  As a Lender, Capital One Leverage
Finance Corporation shall have the same rights and remedies under the other Loan
Documents as any other Lender, and the terms “Lenders,” “Required Lenders” or
any similar term shall include Capital One Leverage Finance Corporation in its
capacity as a Lender.  Each of Capital One Leverage Finance Corporation and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Capital One
Leverage Finance Corporation were any other lender, without any duty to account
therefor (including any fees or other consideration received in connection
therewith) to the other Lenders.  In their individual capacity, Capital One
Leverage Finance Corporation and its Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and each Secured Party
agrees that Capital One Leverage Finance Corporation and its Affiliates shall be
under no obligation to provide such information to any Secured Party, if
acquired in such individual capacity and not as Agent hereunder.
 
12.13.     Agent Titles.  Each Lender, other than Capital One Leverage Finance
Corporation, that is designated (on the cover page of this Agreement or
otherwise) by Capital One Leverage Finance Corporation as an “Agent” or
“Arranger” of any type shall not have any right, power, responsibility or duty
under any Loan Documents other than those applicable to all Lenders, and shall
in no event be deemed to have any fiduciary relationship with any other Lender.
 
12.14.     Bank Product Providers.  Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by Section
5.6 and this Section 12.  Each Secured Bank Product Provider shall indemnify and
hold harmless Agent Indemnitees, to the extent not reimbursed by Obligors,
against all Claims that may be incurred by or asserted against any Agent
Indemnitee in connection with such provider’s Secured Bank Product Obligations.
 
12.15.     No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Obligors or any other Person.  As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
 
SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
 
13.1.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section
13.3.  Agent may treat the Person which made any Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
13.3.  Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.
 
 
-75-

--------------------------------------------------------------------------------

 

13.2.        Participations.
 
13.2.1.    Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (other than a Defaulting Lender, an Obligor or an
Affiliate of an Obligor) (“Participant”) a participating interest in the rights
and obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.
 
13.2.2.    Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.
 
13.2.3.    Benefit of Set-Off.  Borrowers agree that each Participant shall have
a right of set-off in respect of its participating interest to the same extent
as if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
 
13.3.        Assignments.
 
13.3.1.    Permitted Assignments.  A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
 
 
-76-

--------------------------------------------------------------------------------

 

13.3.2.    Effect; Effective Date.  Upon delivery to Agent of an assignment
notice in the form of Exhibit D and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
SECTION 14.    MISCELLANEOUS
 
14.1.        Consents, Amendments and Waivers.
 
14.1.1.    Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document,
provided, however, that only the consent of the parties to a Bank Product
agreement shall be required for any modification of such agreement and that
 
(a)           without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
 
(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;
 
(c)           without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender; or (iii) extend the Revolver
Termination Date or Term Loan Maturity Date;
 
(d)           without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) alter Section 5.6, 7.1 (except to add Collateral) or
14.1.1; (ii) amend the definition of Borrowing Base (or any defined term used in
such definition), Pro Rata or Required Lenders; (iii) release Collateral with a
book value greater than $1,000,000 during any calendar year, except as currently
contemplated by the Loan Documents; or (iv) release any Obligor from liability
for any Obligations, if such Obligor is Solvent at the time of the release; and
 
(e)           without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 5.6.
 
14.1.2.    Limitations.  The agreement of any Obligor shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to the Commitment Letter or any
agreement relating to a Bank Product shall be required for any modification of
such agreement, and any non-Lender that is party to a Bank Product agreement
shall have no right to participate in any manner in modification of any other
Loan Document.  Any waiver or consent granted by Agent or Lenders hereunder
shall be effective only if in writing and only for the matter specified.
 
14.1.3.    Payment for Consents.  No Obligor will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
 
-77-

--------------------------------------------------------------------------------

 

14.2.        Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE OR
ASSERTED BY ANY OBLIGOR OR OTHER PERSON.  In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.
 
14.3.        Notices and Communications.
 
Notice Address.  Subject to Section 4.1.4, all notices and other communications
by or to a party hereto shall be in writing and shall be given to any Obligor,
at Borrower Agent’s address shown on the signature pages hereof, and to any
other Person at its address shown on the signature pages hereof (or, in the case
of a Person who becomes a Lender after the Closing Date, at the address shown on
its Assignment and Acceptance), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3.  Each such
notice or other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent.  Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Obligors.
 
Electronic Communications; Voice Mail.  Electronic mail and internet websites
may be used only for routine communications, such as financial statements,
Borrowing Base Certificates and other information required by Section 10.1.2,
administrative matters, distribution of Loan Documents for execution, and
matters permitted under Section 4.1.4.  Agent and Lenders make no assurances as
to the privacy and security of electronic communications.  Electronic and voice
mail may not be used as effective notice under the Loan Documents.
 
Non-Conforming Communications.  Agent and Lenders may rely upon any notices
purportedly given by or on behalf of any Obligor even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation.  Each Obligor shall indemnify and hold harmless each Indemnitee
from any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of a Obligor.
 
14.4.        Performance of Borrowers’ Obligations.  Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
on demand, with interest from the date incurred to the date of payment thereof
at the Default Rate applicable to Base Rate Revolver Loans.  Any payment made or
action taken by Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.
 
 
-78-

--------------------------------------------------------------------------------

 

14.5.        Credit Inquiries.  Each Obligor hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
 
14.6.        Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.
 
14.7.        Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
 
14.8.        Counterparts.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
 
14.9.        Entire Agreement.  Time is of the essence of the Loan
Documents.  The Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
 
14.10.      Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, association,
joint venture or any other kind of entity, nor to constitute control of any
Obligor.
 
14.11.      No Control; No Advisory or Fiduciary Responsibility.  Nothing in any
Loan Document and no action of Agent or any Lender pursuant to any Loan Document
shall be deemed to constitute control of any Obligor by Agent or Lenders.  In
connection with all aspects of each transaction contemplated by any Loan
Document, Obligors acknowledge and agree that (a)(i) this credit facility and
any related arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Obligors and such Person; (ii) Obligors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Obligors are capable of evaluating and understanding, and
do understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Agent, Lenders, their Affiliates
and any arranger is and has been acting solely as a principal in connection with
this credit facility, is not the financial advisor, agent or fiduciary for
Obligors, any of their Affiliates or any other Person, and has no obligation
with respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of Obligors and their Affiliates, and have no obligation
to disclose any of such interests to Obligors or their Affiliates.  To the
fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated by
a Loan Document.
 
 
-79-

--------------------------------------------------------------------------------

 

14.12.      Confidentiality.  Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than
Borrowers.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Obligors and a general description of Obligors’
businesses, and may use Obligors’ logos, trademarks or product photographs in
advertising materials.  As used herein, “Information” means all information
received from an Obligor or Subsidiary relating to it or its business that is
identified as confidential when delivered.  Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises the same degree of care that it accords its own
confidential information.  Each of Agent, Lenders and Issuing Bank acknowledges
that (i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.
 
14.13.      GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14.14.      Consent to Forum.
 
14.14.1.  Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN
ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES
THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH
OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1.  Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law.  Nothing in this Agreement shall
be deemed to preclude enforcement by Agent of any judgment or order obtained in
any forum or jurisdiction.
 
 
-80-

--------------------------------------------------------------------------------

 

14.15.      Waivers by Obligors.  To the fullest extent permitted by Applicable
Law, each Obligor waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof.  Each
Obligor acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Obligors.  Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
 
14.16.      Patriot Act Notice.  Agent and Lenders hereby notify Obligor s that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Obligor, including
its legal name, address, tax ID number and other information that will allow
Agent and Lenders to identify it in accordance with the Patriot Act.  Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Obligor s’ management and owners, such as
legal name, address, social security number and date of birth.
 
SECTION 15.    GUARANTY OF OBLIGATIONS
 
15.1.         Guaranty; Limitation of Liability.  In order to induce Agent and
Lenders to enter into this Agreement and to induce the Lenders to extend credit
hereunder and to induce the Lenders or their affiliates provide Bank Products,
and in recognition of the direct benefit received by the Guarantors from the
extension of such credit and provision of such Bank Products, each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees (the undertaking
by each Guarantor under this Section 15 being, as amended from time to time, the
“Facility Guaranty”) the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Obligor now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by Agent or any other Secured Party in enforcing any rights under this
Facility Guaranty or any other Loan Document.  Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Obligor to any Secured Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of
any Insolvency Proceeding involving such other Obligor.
 
15.1.1.    No Fraudulent Transfer.  Each Guarantor, Agent and each other Secured
Party, hereby confirms that it is the intention of such Persons that this
Facility Guaranty and the obligations of each Guarantor hereunder not constitute
a fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Facility
Guaranty and the Obligations of each Guarantor hereunder.  To effectuate the
foregoing intention, each Guarantor, Agent and each of the other Secured Parties
hereby irrevocably agree that such Guaranteed Obligations and other liabilities
shall be limited to the maximum amount as will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of each Guarantor
that are relevant under the laws referred to in the first sentence hereof, and
after giving effect to any collections from, any rights to receive contributions
from, or payments made by or on behalf of, any of the other Obligors in respect
of the Obligations under any Loan Document, result in the Guaranteed Obligations
and all other liabilities of each Guarantor under this Facility Guaranty not
constituting a fraudulent transfer or conveyance.
 
 
-81-

--------------------------------------------------------------------------------

 

15.1.2.    Contribution.  Each Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Secured
Party under this Facility Guaranty, any other Loan Document or any other
guaranty, each Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor and each other guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Loan Documents.
 
15.2.         Guaranty Absolute.
 
15.2.1.    Each Guarantor guarantees that the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Loan Documents, regardless of
any Applicable Law, now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto.  The
obligations of each Guarantor under or in respect of this Facility Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Obligor under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Facility Guaranty, irrespective of whether any action is brought against any
Borrower or any other Obligor or whether any Borrower or any other Obligor is
joined in any such action or actions.  The liability of each Guarantor under
this Facility Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
 
(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, including any increase in the amount of, all or any of the
Guaranteed Obligations or any other Obligations of any other Obligor under or in
respect of the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Obligor or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(d)           any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Obligor
under the Loan Documents or any other assets of any Obligor; the failure of
Agent, any other Secured Party or any other person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such Collateral, property or
security;
 
(e)           the fact that any Collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Facility Guaranty in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any such Collateral;
 
 
-82-

--------------------------------------------------------------------------------

 

(f)           any change, restructuring or termination of the corporate
structure or existence of any Obligor or any of its Subsidiaries;
 
(g)           any failure of any Secured Party to disclose to any Obligor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Obligor now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
 
(h)           the failure of any other Person to execute or deliver any Loan
Document or any supplement thereto or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or
 
(i)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Obligor or any other guarantor or surety, other than Full
Payment of the Guaranteed Obligations.
 
15.2.2.    Reinstatement.  This Facility Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by Agent or
any Secured Party or any other Person upon the insolvency, bankruptcy or
reorganization of any Borrower or any other Obligor or otherwise, all as though
such payment had not been made.
 
15.2.3.    Guarantied Obligations Due.  Each Guarantor hereby further agrees
that, as between each Guarantor on the one hand, and Agent and the other Secured
Parties, on the other hand, (i) the Guaranteed Obligations of each Guarantor may
be declared to be forthwith due and payable as provided in Section 11.2 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 11.2) for purposes of Section 15.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration in respect of the Obligations of any of the Obligors guaranteed
hereunder (or preventing such Guaranteed Obligations from becoming automatically
due and payable) as against any other Person and (ii) in the event of any
declaration of acceleration of such Guaranteed Obligations (or such Guaranteed
Obligations being deemed to have become automatically due and payable) as
provided in Section 11.2, such Guaranteed Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by each
Guarantor for all purposes of this Facility Guaranty.
 
15.3.         Waivers and Acknowledgments.  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Facility Guaranty and any requirement
that Agent or any Secured Party protect, secure, perfect or insure any Lien or
any property subject thereto or exhaust any right or take any action against any
Obligor or any other Person or any Collateral.
 
15.3.1.    Waiver of Right of Revocation.  Each Guarantor hereby unconditionally
and irrevocably waives any right to revoke this Facility Guaranty and
acknowledges that this Facility Guaranty is continuing in nature and applies to
all Guaranteed Obligations, whether existing now or in the future.
 
 
-83-

--------------------------------------------------------------------------------

 

15.3.2.    Waiver of Defenses.  Each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by Agent or any Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of each Guarantor or other rights of each Guarantor to proceed against any of
the other Obligors, any other guarantor or any other Person or any Collateral
and (ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of each Guarantor hereunder.
 
15.3.3.    Foreclosure.  Each Guarantor acknowledges that Agent may, without
notice to or demand upon each Guarantor and without affecting the liability of
each Guarantor under this Facility Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by Agent and the other Secured Parties against each Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.
 
15.3.4.    Waiver of Duty to Disclose.  Each Guarantor hereby unconditionally
and irrevocably waives any duty on the part of Agent or any Secured Party to
disclose to each Guarantor any matter, fact or thing relating to the business,
financial condition, operations, or performance of any other Obligor or any of
its Subsidiaries now or hereafter known by Agent or such Secured Party.
 
15.3.5.    Knowing Waivers.  Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in
Section 15.2 and this Section 15.3 are knowingly made in contemplation of such
benefits.
 
15.4.         Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower, any other Obligor or any other insider guarantor
that arise from the existence, payment, performance or enforcement of each
Guarantor’s Obligations under or in respect of this Facility Guaranty or any
other Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Agent or any Secured Party against any
Borrower, any other Obligor or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Borrower, any other Obligor or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until Full Payment of all of the Guaranteed Obligations and all other
amounts payable under this Facility Guaranty.  If any amount shall be paid to
each Guarantor in violation of the immediately preceding sentence at any time
prior to the Full Payment of the Guaranteed Obligations and all other amounts
payable under this Facility Guaranty, such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of each Guarantor and shall forthwith be paid or delivered to
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Facility Guaranty, whether matured or
unmatured, in accordance with the terms of the Loan Documents, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Facility Guaranty thereafter arising.  If any Guarantor shall make payment to
any Secured Party of all or any part of the Guaranteed Obligations, and Full
Payment of the Guaranteed Obligations shall occur, then the Secured Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Facility Guaranty.
 
 
-84-

--------------------------------------------------------------------------------

 

15.4.1.    Subordination.  Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations in the nature of borrowed money owed to each
Guarantor by each other Obligor (as used in this Section 15, the “Intercompany
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 15.4:
 
15.4.2.    Prohibited Payments, Etc.  Except (a) during the continuance of any
Event of Default under Sections 11.1(a) or (j) or (b) after notice from Agent or
any Lender of any other Event of Default under this Agreement, each Guarantor
may receive regularly scheduled payments from any other Obligor on account of
the Intercompany Obligations.  During the continuance of any Event of Default
under Sections 11.1(a) or (j) or after notice from Agent or any Lender of any
other Event of Default under this Agreement, however, each Guarantor shall not
demand, accept or take any action to collect any payment on account of the
Intercompany Obligations unless the Required Lenders otherwise agree.
 
15.4.3.    Prior Payment of Guaranteed Obligations.  In any Insolvency
Proceeding relating to any other Obligor, each Guarantor agrees that the Secured
Parties shall be entitled to receive Full Payment in cash of all Guaranteed
Obligations (including all interest, expenses and fees (including legal fees)
accruing after the commencement of any Insolvency Proceeding, whether or not
constituting an allowed claim in such proceeding (as used in this Section 15,
“Post Petition Interest”)) before each Guarantor receives payment of any
Intercompany Obligations.
 
15.4.4.    Turn-Over.  After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any Insolvency
Proceeding relating to any other Obligor), each Guarantor shall, if Agent so
requests, collect, enforce and receive payments on account of the Intercompany
Obligations as trustee for the Secured Parties and deliver such payments to
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of each
Guarantor under the other provisions of this Facility Guaranty.
 
15.4.5.    Agent Authorization.  After the occurrence and during the continuance
of any Event of Default (including the commencement and continuation of any
Insolvency Proceeding relating to any other Obligor), Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, Intercompany Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Intercompany Obligations and (B) to pay any amounts received on
such obligations to Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).
 
15.4.6.    Continuing Guaranty; Assignments.  This Facility Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the Full
Payment of the Guaranty Obligations, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns.  Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 13.3.  No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties
 
[Remainder of page intentionally left blank; signatures begin on following page]
 
 
-85-

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
     
P&F INDUSTRIES, INC.
 
FLORIDA PNEUMATIC MANUFACTURING
 
CORPORATION
 
HY-TECH MACHINE, INC.
 
NATIONWIDE INDUSTRIES, INC.
     
By: 
/s/ Joseph A. Molino, Jr.
 
Name: Joseph A. Molino, Jr.
 
Title:  Vice President
         
  Attention: Joseph A. Molino, Jr.
   
  Telecopy: 631-773-4230




 
GUARANTORS:
     
CONTINENTAL TOOL GROUP, INC.
 
COUNTRYWIDE HARDWARE, INC.
 
EMBASSY INDUSTRIES, INC.
 
GREEN MANUFACTURING, INC.
 
PACIFIC STAIR PRODUCTS, INC.
 
WILP HOLDINGS, INC.
     
By: 
/s/ Joseph A. Molino, Jr.
 
Name: Joseph A. Molino, Jr.
 
Title:  Vice President
         
  Attention: Joseph A. Molino, Jr.
   
  Telecopy: 631-773-4230




 
WOODMARK INTERNATIONAL, L.P.
     
By:
Countrywide Hardware, Inc.
       
By: 
/s/ Joseph A. Molino, Jr.
 
Name: Joseph A. Molino, Jr.
 
Title:  Vice President
         
  Attention: Joseph A. Molino, Jr.
   
  Telecopy: 631-773-4230



LOAN AND SECURITY AGREEMENT
Signature Page

 
 

--------------------------------------------------------------------------------

 



 
AGENT AND LENDERS:
     
CAPITAL ONE LEVERAGE FINANCE
CORPORATION, as Agent and Lender
     
By: 
/s/ Michael S. Burns
 
Name: Michael S. Burns
 
Title: Senior Vice President
         
  Attention: Michael S. Burns
   
  Telecopy: 800-986-0323



LOAN AND SECURITY AGREEMENT
Signature Page


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to
Loan and Security Agreement


REVOLVER NOTE
 
October 25, 2010
$___________________
New York, New York



P&F INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANAFUACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), HY-TECH
MACHINE, INC., a Delaware corporation (“Hy-Tech”), and NATIONWIDE INDUSTRIES,
INC., a Florida corporation (“Nationwide”, and together with P&F, Florida
Pneumatic and Hy-Tech, collectively, “Borrowers” and each, a “Borrower”), for
value received, hereby unconditionally promise to pay, on a joint and several
basis, to the order of ____________________________ (“Lender”), the principal
sum of ______________________________ DOLLARS ($___________), or such lesser
amount as may be advanced by Lender as Revolver Loans and owing as LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon.  Terms are used herein as defined
in the Loan and Security Agreement dated as of October 25, 2010, among
Borrowers, the Guarantors from time to time party thereto, Capital One Leverage
Finance Corporation, as Agent, Lender and certain other financial institutions,
as such agreement may be amended, modified, renewed or extended from time to
time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers.  The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Borrowers hereunder or under any
other Loan Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 

   
P&F INDUSTRIES, INC.
     
Attest:
 
By:
     
Name:
         
Title:
   
Secretary
         
[Seal]
               
FLORIDA PNEUMATIC MANUFACTURING CORPORATION
       
Attest:
 
By:
       
Name:
         
Title:
   
Secretary
         
[Seal]
             
HY-TECH MACHINE, INC.
     
Attest:
 
By:
       
Name:
         
Title:
   
Secretary
         
[Seal]
             
NATIONWIDE INDUSTRIES, INC.
     
Attest:
 
By:
       
Name:
         
Title:
   
Secretary
             
[Seal]
     


 
-- 2 --

--------------------------------------------------------------------------------

 

EXHIBIT B
to
Loan and Security Agreement


TERM LOAN NOTE
 
October 25, 2010
$___________________
New York, New York



P&F INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANAFUACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), HY-TECH
MACHINE, INC., a Delaware corporation (“Hy-Tech”), and NATIONWIDE INDUSTRIES,
INC., a Florida corporation (“Nationwide”, and together with P&F, Florida
Pneumatic and Hy-Tech, collectively, “Borrowers” and each, a “Borrower”), for
value received, hereby unconditionally promise to pay, on a joint and several
basis, to the order of ____________________________ (“Lender”), the principal
sum of ______________________________ DOLLARS ($___________), or such lesser
amount as may be advanced by Lender as a Term Loan under the Loan Agreement
described below, together with all accrued and unpaid interest thereon.  Terms
are used herein as defined in the Loan and Security Agreement dated as of
October 25, 2010, among Borrowers, the Guarantors from time to time party
thereto, Capital One Leverage Finance Corporation, as Agent, Lender, and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Lender’s Term Loan under the Loan Agreement, to which reference
is made for a statement of the rights and obligations of Lender and the duties
and obligations of Borrowers.  The Loan Agreement contains provisions for
acceleration of the maturity of this Note upon the happening of certain stated
events, and for the prepayment of amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to the Term Loan, including payments thereon.  Failure to make any
notation, however, shall not affect the rights of the holder of this Note or any
obligations of Borrowers hereunder or under any other Loan Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
IN WITNESS WHEREOF, this Term Loan Note is executed as of the date set forth
above.
 

   
P&F INDUSTRIES, INC.
       
Attest:
 
By:
       
Name:
         
Title:
   
Secretary
             
[Seal]
         
FLORIDA PNEUMATIC MANUFACTURING CORPORATION
       
Attest:
 
By:
       
Name:
          
Title:
   
Secretary
         
[Seal]
       
HY-TECH MACHINE, INC.
       
Attest:
 
By:
       
Name:
         
Title:
   
Secretary
         
[Seal]
             
NATIONWIDE INDUSTRIES, INC.
       
Attest:
 
By:
       
Name:
         
Title:
   
Secretary
         
[Seal]
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
to
Loan and Security Agreement
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Loan and Security Agreement dated as of October 25,
2010, as amended (“Loan Agreement”), among P&F INDUSTRIES, INC., a Delaware
corporation (“P&F”), FLORIDA PNEUMATIC MANAFUACTURING CORPORATION, a Florida
corporation (“Florida Pneumatic”), HY-TECH MACHINE, INC., a Delaware corporation
(“Hy-Tech”), and NATIONWIDE INDUSTRIES, INC., a Florida corporation
(“Nationwide”, and together with P&F, Florida Pneumatic and Hy-Tech,
collectively, “Borrowers” and each, a “Borrower”), the Guarantors from time to
time party thereto, CAPITAL ONE LEVERAGE FINANCE CORP., as agent (“Agent”) for
the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders.  Terms are used herein as defined in the Loan
Agreement.
 
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:
 
1.           Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Revolver Loans and $___________ of Assignor’s participations in LC
Obligations, (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments), and (c) a principal
amount of $________ of Assignor’s outstanding Term Loan (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable.  From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
 
2.           Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Revolver Commitment is $__________, the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________, and the outstanding balance of its Term Loans is $__________;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and (c)
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of Borrowers or the performance by Borrowers of their
obligations under the Loan Documents.  [Assignor is attaching the Note[s] held
by it and requests that Agent exchange such Note[s] for new Notes payable to
Assignee [and Assignor].]
 
 
-- 2 --

--------------------------------------------------------------------------------

 

3.           Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.
 
4.           This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
 
5.           Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:
 
 
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

 
__________________________
__________________________
__________________________
 
 
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
 
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
 
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________

 
-- 2 --

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 

 
   
   
(“Assignee”)
         
By 
   
     
Title:
           
 
   
(“Assignor”)
           
By
   
     
Title:
 


 
-- 3 --

--------------------------------------------------------------------------------

 

EXHIBIT D
to
Loan and Security Agreement


ASSIGNMENT NOTICE
 
Reference is made to (1) the Loan and Security Agreement dated as of October 25,
2010, as amended (“Loan Agreement”), among P&F INDUSTRIES, INC., a Delaware
corporation (“P&F”), FLORIDA PNEUMATIC MANAFUACTURING CORPORATION, a Florida
corporation (“Florida Pneumatic”), HY-TECH MACHINE, INC., a Delaware corporation
(“Hy-Tech”), and NATIONWIDE INDUSTRIES, INC., a Florida corporation
(“Nationwide”, and together with P&F, Florida Pneumatic and Hy-Tech,
collectively, “Borrowers” and each, a “Borrower”), the Guarantors from time to
time party thereto, CAPITAL ONE LEVERAGE FINANCE CORP., as agent (“Agent”) for
the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders; and (2) the Assignment and Acceptance dated as of
____________, 20__ (“Assignment Agreement”), between __________________
(“Assignor”) and ____________________ (“Assignee”).  Terms are used herein as
defined in the Loan Agreement.
 
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations, (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments), and (c) a principal amount of $________ of Assignor’s outstanding
Term Loan (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
 
________________________
________________________
________________________
________________________
 
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
 
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 

 
   
   
(“Assignee”)
         
By 
   
     
Title:
           
    
   
(“Assignor”)
         
By
   
     
Title:
 



ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
 
BORROWER AGENT:*
 
P&F INDUSTRIES, INC.
 
By  
   
 
Title:



* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
 
CAPITAL ONE LEVERAGE FINANCE CORPORATION,
as Agent
 
By
   
   
Title:
 


 
-- 2 --

--------------------------------------------------------------------------------

 

EXHIBIT E
to
Loan and Security Agreement


NON-RECURRING LEGAL, ACCOUNTING AND CONSULTING EXPENSES
 

           
YTD
   
January
   
February
   
March
   
April
   
May
   
June
                                                     
6111
 
1
 
JH Cohn - Accounting
  $ 40,000     $ -     $ -     $ 40,000     $ -     $ -     $ -                
                                                   
6112
 
2
 
Certilman, Balin - Legal
  $ 125,000       10,000       15,000       30,000       45,000       25,000    
  -                                                                    
6113
 
3
 
Moriss, Nichols - Legal
  $ 149,133       -       -       117,062       10,412       10,000       11,659
                                                                       
4
 
Rifkin Radler - Legal
  $ 135,000       -       -       -       -       -       135,000              
                                                     
6114
 
5
 
RSR Consulting
  $ 94,378       -       60,986       32,644       748                          
                                                         
6526
 
6
 
DLA Piper and, others -Legal
  $ 117,271       9,832       14,879       39,311       9,647       5,000      
38,602                                                                        
7
 
Welkin Capital group
  $ 15,000                                               15,000               $
675,782     $ 19,832     $ 90,865     $ 259,017     $ 65,807     $ 40,000     $
200,261  



 
 1
Resulting from delay in filing, which in turn was due to Banking crisis

 
 2
Due primarily to: (i) - WMC / PNC; (ii) - 3-31-10 CITIBANK matter (including
Waiver & Amendment)

 
 3
Retained as special counsel to the BOD primarily relating to equity infusions
and WMC disposal

 
 4
Bank legal fees for Waiver & Amendment, and other matters recorded in June 2010
covering 1-1-10 through 6-30-10

 
 5
Retained as required by CITIBANK to provide "comfort" to the Banks

 
 6
Corporate governance related matters


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
to
Loan and Security Agreement


FORM OF OPINION


(See attached.)


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
to
Loan and Security Agreement


COMMITMENTS OF LENDERS
 
Lender
 
Revolver 
Commitment
   
Term Loan
Commitment
   
Total 
Commitments
 
Capital One Leverage Finance Corporation
  $ 15,910,000.00     $ 6,090,000.00     $ 22,000,000.00                        
   
Total
  $ 15,910,000.00     $ 6,090,000.00     $ 22,000,000.00  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.2
to
Loan and Security Agreement


IMMATERIAL SUBSIDIARIES
 
Woodmark International, L.P.
Pacific Stair Products, Inc.
WILP Holdings, Inc.
Embassy Industries, Inc.
Green Manufacturing, Inc.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.3.1
to
Loan and Security Agreement


OWNED REAL ESTATE
 
1.           25 Leonberg Road, Mashuda Industrial Park, Cranberry Township,
Pennsylvania 16066


2.           10333 Windhorst Road, Tampa, Florida 33619


3.           851 Jupiter Park Lane, Jupiter, Florida 33458

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.4.1
to
Loan and Security Agreement


PLEDGED INTERESTS
 
All shares of stock disclosed on Schedule 9.1.4 other than shares of P&F
Industries, Inc.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.3.3
to
Loan and Security Agreement


SALE ON CONSIGNEMENT OR APPROVAL
 
Hy-Tech Machine, Inc.
 
Stanley Tool
3810 SE Naef Road
Milwaukee Oregon 97267
 
Florida Pneumatic Manufacturing Corporation
 
Ingersoll Rand Company
Logistics and Distribution Center
9801 Twin Lakes Parkway
Charlotte, North Carolina 28269
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.5
to
Loan and Security Agreement


DEPOSIT ACCOUNTS
 
Depository Bank
 
Type of Account
 
Account Number
         
Citibank
 
Operating (P&F)
 
020052536
         
Citibank
 
Operating (Embassy)
 
020052478
         
Citibank
 
Operating (Florida Pneumatic)
 
020052544
         
Citibank
 
Import Account (Florida Pneumatic)
 
020052783
         
Wachovia
 
Operating (Florida Pneumatic)
 
2000006787134
         
Wachovia
 
Payroll - hourly (Florida Pneumatic)
 
2000006787150
         
Wachovia
 
Payroll – salaried (Florida Pneumatic)
 
2000006787147
         
Citibank
 
Operating (Nationwide Industries)
 
022089480
         
Wachovia
 
Operating (Nationwide Industries)
 
20000010988437
         
Citibank
 
Operating (Countrywide Hardware)
 
022089472
         
Citibank
 
Operating (Woodmark International)
 
84118718
         
Citibank
 
Operating (Hy-Tech)
 
9965462894
         
First Niagara
 
Operating (Hy-Tech)
 
986086372
         
First Niagara
 
Payroll (Hy-Tech)
 
986086380
         
Capital One
 
Florida Pneumatic Manufacturing Corporation – lockbox account
 
7047552928
         
Capital One
 
Hy-Tech Machine, Inc. – lockbox account
 
7047552960
         
Capital One
 
Nationwide Industries, Inc. – lockbox account
 
7047552944
         
Capital One
 
P&F Industries, Inc. - clearing account
 
7047552898
         
Capital One
 
P&F Industries, Inc. – concentration account
 
7047552871

 
 
 

--------------------------------------------------------------------------------

 


Depository Bank
 
Type of Account
 
Account Number
         
Capital One
 
Florida Pneumatic Manufacturing Corporation – Operating Account
 
7047552901
         
Capital One
 
Nationwide Industries, Inc. – Operating Account
 
7047552936
         
Capital One
  
Hy-Tech Machine, Inc. – Operating Account
  
7047552952

 
 
-- 2 --

--------------------------------------------------------------------------------

 

SCHEDULE 8.6.1
to
Loan and Security Agreement


BUSINESS LOCATIONS
 
1.
Borrowers currently have the following business locations, and no others:

 
Chief Executive Offices:


P&F Industries, Inc.
445 Broadhollow Road
Suite 100
Melville, New York 11747


Hy-Tech Machine, Inc.
25 Leonberg Road
Mashuda Industrial Park
Cranberry Township, Pennsylvania 16066


Florida Pneumatic Manufacturing Corporation
851 Jupiter Park Lane
Jupiter, Florida 33458


Nationwide Industries, Inc.
10333 Windhorst Road
Tampa, Florida 33619


Other Locations:


None.


2.
In the five years preceding the Closing Date, Borrowers have had no office or
place of business located in any county other than as set forth above, except:



None.


3.
Each Subsidiary currently has the following business locations, and no others:

 
Chief Executive Office of each Subsidiary (other than Borrowers):
 
c/o P&F Industries, Inc.
445 Broadhollow Road
Suite 100
Melville, New York 11747


 
 

--------------------------------------------------------------------------------

 

Other Locations:


None.


4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower or Subsidiary:



Name and Address 
of Party
 
Nature of
Relationship
 
Amount of 
Inventory as of 
August 31, 2010
 
Owner of Inventory
Certain Teed
500 West 1st Street
McPherson, KS 67460
 
Finished Goods warehouse.  Customer owned building complex.  Lease one building
to Nationwide.  Nationwide employee on-site to handle goods.
  $ 213,257.91   
Nationwide Industries, Inc.
Certain Teed
231 Ship Canal Parkway
Buffalo, New York 14218
 
Finished Goods warehouse.  Customer owned building.  Space provided to store
just-in-time inventory.  No employees on-site.
  $ 68,730  
Nationwide Industries, Inc.
Ingersoll Rand Company
Logistics and Distribution Center
9801 Twin Lakes Parkway
Charlotte, North Carolina 28269
 
Consignment Arrangement
  $ 41,829.39  
Florida Pneumatic Manufacturing Corporation
B&B Warehouse, Inc.
1020 Sampson Street
Houston, Texas 77003
 
Third party owned warehouse/distribution center
  $ 94,035.98  
Florida Pneumatic Manufacturing Corporation
Venture Sales, Inc.
515 N. Smith Avenue
Ste. 108
Corona, California 92880
 
Third party owned warehouse/distribution center
  $ 49,159.37  
Florida Pneumatic Manufacturing Corporation
D&L Sales, Inc.
310 Meyer Road
Bensenville, Illinois 60106
 
Third party owned warehouse/distribution center
  $ 5,199.58  
Florida Pneumatic Manufacturing Corporation
B&B Warehouse, Inc.
9402 N. Loop East
Houston, Texas 77003
 
Third party owned warehouse/distribution center
  $ 403,247.85  
Hy-Tech Machine, Inc.
Stanley Toolworks
3810 SE Naef Road
Milwaukee, Oregon 97267
 
Consignment Arrangement
  $ 192,401.60  
Hy-Tech Machine, Inc.

 
 
-- 2 --

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.4
to
Loan and Security Agreement


NAMES AND CAPITAL STRUCTURE
 
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:

 
Name
 
Jurisdiction
 
Number and Class
of Authorized Shares
 
Number and Class
of Issued and
Outstanding Shares
P&F Industries, Inc.
 
Delaware
 
Class A Common Stock (7,000,000 shares)
 
3,614,652 shares of Class A
       
Class B Common Stock (2,000,000 shares)
 
0 shares of Class B
       
Preferred Stock
 
0 shares of Preferred
       
 (2,020,000 shares)
 
 
Florida Pneumatic Manufacturing Corporation
 
Florida
 
Common Stock (1,000 shares)
 
1,000 shares
Nationwide Industries, Inc.
 
Florida
 
Common Stock (100 shares)
 
100 shares
Hy-Tech Machine, Inc.
 
Delaware
 
Common Stock (1,500 shares)
 
100 shares
Countrywide Hardware, Inc.
 
Delaware
 
Common Stock (100 shares)
 
100 shares
Continental Tool Group, Inc.
 
Delaware
 
Common Stock (1,500 shares)
 
100 shares
Green Manufacturing, Inc.
 
Delaware
 
Common Stock (1,000 shares)
 
1 share
Embassy Industries, Inc.
 
New York
 
Common Stock (1,000 shares)
 
1,000 shares
Pacific Stair Products, Inc.
 
Delaware
 
Common Stock (1,000 shares)
 
100 shares
WILP Holdings, Inc.
 
Delaware
 
Common Stock (1,500 shares)
 
10 shares
Woodmark International, L.P.
  
Delaware
  
General Partner units
Limited Partner units
  
1 unit
I unit

 
 
 

--------------------------------------------------------------------------------

 

2. 
The record holders of Equity Interests of each Borrower and Subsidiary are as
follows:

 
Name
 
Class of Stock
 
Number
of Shares
 
Record Owner
             
P&F Industries, Inc.
 
Class A Common Stock
 
3,614,652
 
Publicly Held Company
             
Florida Pneumatic Manufacturing Corporation
 
Common Stock
 
1,000 shares
 
Continental Tool Group, Inc.
             
Nationwide Industries, Inc.
 
Common Stock
 
100 shares
 
Countrywide Hardware, Inc.
             
Hy-Tech Machine, Inc.
 
Common Stock
 
100 shares
 
Continental Tool Group, Inc.
             
Countrywide Hardware, Inc.
 
Common Stock
 
100 shares
 
P&F Industries, Inc.
             
Continental Tool Group, Inc.
 
Common Stock
 
100 shares
 
P&F Industries, Inc.
             
Green Manufacturing, Inc.
 
Common Stock
 
1 share
 
P&F Industries, Inc.
             
Embassy Industries, Inc.
 
Common Stock
 
1,000 shares
 
P&F Industries, Inc.
             
Pacific Stair Products, Inc.
 
Common Stock
 
100 shares
 
Countrywide Hardware, Inc.
             
WILP Holdings, Inc.
 
Common Stock
 
10 shares
 
Countrywide Hardware, Inc.
             
Woodmark International, L.P.
  
Limited/General Partnership Units
  
1 General Partnership Unit
  
Countywide Hardware, Inc.
                     
1 Limited Partnership Unit.
 
WILP Holdings, Inc.



3.
All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows:



None.
 
4.
In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination, except:



 
a.
In February 2007, Hy-Tech Machine, Inc., a Delaware corporation (“Purchaser”),
an indirect subsidiary of P&F Industries, Inc., acquired substantially all of
the assets of Hy-Tech Machine, Inc., a Pennsylvania corporation, and Quality
Gear & Machine, Inc., a Pennsylvania corporation (collectively, the “Sellers”).
The purchase price consisted of $16,900,000 in cash, assumption of certain
payables and liabilities and the obligation to make certain contingent payments.


 
 

--------------------------------------------------------------------------------

 

 
In connection with this acquisition, the Purchaser contemporaneously entered
into an Agreement of Sale with HTM Associates, a Pennsylvania general
partnership comprised of certain shareholders of the Sellers (“HTM”), pursuant
to which the Purchaser purchased certain real property located in Cranberry
Township, Pennsylvania from HTM for $2,200,000 in cash.



 
b.
In January 2006, Pacific Stair Products, Inc., a Delaware corporation, an
indirect subsidiary of P&F Industries, Inc., acquired substantially all of the
assets of Pacific Stair Products, Inc., a California corporation.

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.11
to
Loan and Security Agreement


PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
1.
Borrowers’ and Subsidiaries’ patents:



Patent
 
Owner
 
Status in
Patent Office
 
Federal
Registration No.
 
Registration
Date
Magnetic Latch System
 
Nationwide  Industries, Inc. (“Nationwide”)
 
Issued
 
7,044,511 B2
 
May 16, 2006
Gate Lock Device
 
Nationwide
 
Issued
 
7,201,030 B2
 
April 10, 2007
Two-Point Mortise Lock
 
Nationwide
 
Issued
 
7,418,845 B2
 
September 2, 2008
Door Handle
 
Nationwide
 
Issued
 
D514,423 S
 
February 7, 2006
Baluster Shoe
 
Nationwide
 
Issued
 
D544,106 S
 
June 5, 2007
Baluster Shoe
 
Nationwide
 
Issued
 
D544,107 S
 
June 5, 2007
FAD design
 
Nationwide
 
Applied For April 20, 2006
 
Application No. 11/379,425
 
n/a
Stair Rail Assembly (baluster shoe utility patent)
 
Nationwide
 
Applied For January 8, 2008
 
Application No. 11/969,548
 
n/a
Manta
 
Nationwide
 
Applied For March 24, 2009
 
Application No. 12/410,060
 
n/a
Keystone X
 
Nationwide
 
Applied For November 18, 2009
 
Application No. 12/621,080
 
n/a
Aqualatch
 
Nationwide
 
Applied For February 8, 2010
 
Application No. 12/658,534
 
n/a
New Cleat (Macro-Micro)
 
Nationwide
 
Applied For February 16, 2007
 
Application No. 60/890272
 
n/a
Mini Magnetic Latch
 
Nationwide
 
Applied For August 25, 2010
 
Application No. 61/376,748
 
n/a
Gate Post Stiffener
  
Nationwide
  
Applied For February 4, 2009
  
Application No. 12/365,628
  
n/a




 
 

--------------------------------------------------------------------------------

 

2.
Borrowers’ and Subsidiaries’ trademarks:

 
Trademark
 
Owner
 
Status in
Trademark Office
 
Federal
Registration No.
 
Registration
Date
Eliminator
 
Nationwide
 
Issued
 
2,658,650
 
December 10, 2002
Protector
 
Nationwide
 
Issued
 
3,183,900
 
December 12, 2007
Keystone
 
Nationwide
 
Issued
 
3,327,266
 
October 30, 2007
Keystone Advantage
 
Nationwide
 
Issued
 
3,332,010
 
November 6, 2007
Cornerstone
 
Nationwide
 
Issued
 
3,332,583
 
November 6, 2007
Klaw
 
Nationwide
 
Issued
 
3,396,561
 
March 11, 2008
Aqualatch
 
Nationwide
 
Applied for December 7, 2009
 
77/887321
 
n/a
Safe-Alert
 
Nationwide
 
Applied for December 7, 2009
 
77/887335
 
n/a
THOR (word mark)
 
Hy-Tech Machine, Inc. (“Hy-Tech”)
 
Issued
 
2,616,155
 
April 5, 1982
THOR (stylized)
 
Hy-Tech
 
Issued
 
57,742
 
November 27, 1906
THOR
 
Hy-Tech
 
Issued
 
1,266,129
 
September 10, 2002
THOR
 
Hy-Tech
 
Issued (Canada)
 
TMA542456
 
March 15, 2001
UT (logo)
 
Florida Pneumatic Manufacturing Corporation (“Florida Pneumatic”)
 
Issued
 
3,328,426
 
November 6, 2007
Florida Pneumatic
 
Florida Pneumatic
 
Issued (Canada)
 
208,801
 
July 11, 1975
FP Plus design
 
Florida Pneumatic
 
Issued
 
1,263,411
 
January 10, 1984
Florida Pneumatic
 
Florida Pneumatic
 
Issued
 
0998,684
 
November 14, 2004
Rapid Reverse
  
Florida Pneumatic
  
Issued
  
2,958.824
  
May 31, 2005


 
 

--------------------------------------------------------------------------------

 

3.
Borrowers’ and Subsidiaries’ copyrights:



None.


4.
Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):



Hy-Tech Machine, Inc.


a.
The licensed use of the brand name “Arnessen” pursuant to that certain Purchase
Agreement, dated May 27, 2003, by and among The Arnessen Corporation, Eric
Arnessen and Hy-Tech Machine, Inc. (Hy-Tech has no royalty obligations)



b.
Software license created under that certain Custom Software Development
Agreement dated June 17, 2004, by and between ATP and MIS Group, Inc. pursuant
to which MIS Group, Inc. was retained to develop computer software for ATP.



c.
Software license created under that certain Custom Software Development
Agreement, by and between Hy-Tech Machine, Inc. and MIS Group, Inc., dated June
4, 2004, to retain MIS Group, Inc. as an independent contractor to develop
computer software (internet distribution and information).



d.
DA Services, LLC hardware, software and licenses and warranty rights purchased
by Hy-Tech Machine, Inc.



Nationwide Industries, Inc.
 
 
a.
Non-exclusive, non-royalty bearing license created under that certain Settlement
Agreement, by and between Modern Fence Technologies, Inc. and Nationwide
Industries, Inc., dated as of October 19, 2005 relating to trade dress rights in
the V-notched design of a fence hinge associated with Federal Registration No.
2,917,000.



 
b.
Non-exclusive patent license rights under that certain Second Endorsement and
Amendment to Royalty and Patent License Agreement, by and between Nationwide
Industries, Inc. and Delair Group, L.L.C. dated as of January 9, 2009 relating
to Patent No. 5,715,574.



 
c.
Development fee under that certain letter agreement between Mike Brown and
Nationwide Industries, Inc., dated as of August 29, 2006,  relating to the
Eliminator handle product.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.14
to
Loan and Security Agreement


ENVIRONMENTAL MATTERS
 
None.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.15
to
Loan and Security Agreement


RESTRICTIVE AGREEMENTS
 
None.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.16
to
Loan and Security Agreement


LITIGATION
 
1.
Proceedings and investigations pending against Borrowers or Subsidiaries:

 
D&D Group Pty Ltd, et al v.. Nationwide Industries, Inc., U.S. District Court,
Southern District of California.  This matter relates to Nationwide’s alleged
infringement of D&D’s U.S. Patent No. 5,584,100 relating to a resin gate
hinge.  Nationwide denies that its product infringes such patent.


Nationwide moved for, and was granted, summary judgment
of  non-infringement.  D&D is in the process of appealing such decision.


While this proceeding, if determined adversely to Nationwide, may be material to
Nationwide on an individual basis, P&F’s management believes that it would not
be material to the Obligors taken as a whole.
 
2.
Threatened proceedings or investigations of which any Borrower or Subsidiary is
aware:

 
 
None.

 
3.
Pending Commercial Tort Claim of any Obligor:

 
J. D’Addario & Company, Inc. v. Embassy Industries, Inc., Supreme Court of the
State of New York, Appellant Division – Second Department.  This is an action by
J. D’Addario & Company, Inc. (“D’Addario”) to recover a down payment paid by
D’Addario pursuant to a real estate purchase agreement, and iwhich defendant
Embassy Industries, Inc. (“Embassy”) counterclaimed to recover damages for
breach of contract.


In a judgment dated January 11, 2010 and entered on June 1, 2010, the court
awarded Embassy principal and interest in the sum of $877,406.77.  This judgment
is being appealed by D’Addario.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.18
to
Loan and Security Agreement


PENSION PLAN DISCLOSURES
 
None.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.20
to
Loan and Security Agreement


LABOR CONTRACTS
 
Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:


Parties
 
Type of Agreement
 
Term of Agreement
P&F Industries Inc. and Richard A. Horowitz
 
Employment Agreement
 
Expires December 31, 2011
Hy-Tech Machine, Inc. and Robert Ober
 
Employment Agreement
 
Expires February 12, 2011
Hy-Tech Machine, Inc. and Elizabeth Smail
 
Employment Agreement
 
Expires February 12, 2011
Nationwide Industries, Inc.. and Christopher Kliefoth
  
Severance Agreement
  
Expires August 31, 2012

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.2
to
Loan and Security Agreement
 
EXISTING LIENS
 
Debtor
 
Secured Party
 
Jurisdiction
 
File Date
 
File Number
 
Collateral
P&F Industries, Inc.
 
Marc Schorr and Richard Horowitz
 
Delaware
 
4/28/10
 
01486061
 
All assets
                     
Continental Tool Group, Inc.
 
Marc Schorr and Richard Horowitz
 
Delaware
 
4/28/10
 
01486103
 
All assets
                     
Countrywide Hardware, Inc.
 
Marc Schorr and Richard Horowitz
 
Delaware
 
4/28/10
 
01486079
 
All assets
                     
Embassy Industries, Inc.
 
Marc Schorr and Richard Horowitz
 
New York
 
4/20/10
 
201004290226100
 
All assets
                     
Florida Pneumatic Manufacturing Corporation
 
Marc Schorr and Richard Horowitz
 
Florida
 
4/29/10
 
201002423188
 
All assets
                     
Green Manufacturing, Inc.
 
Marc Schorr and Richard Horowitz
 
Delaware
 
4/28/10
 
01486244
 
All assets
                     
Hy-Tech Machine, Inc.
 
Marc Schorr and Richard Horowitz
 
Delaware
 
4/28/10
 
01486137
 
All assets
                     
Nationwide Industries, Inc.
 
Marc Schorr and Richard Horowitz
 
Florida
 
4/29/10
 
20100243196
 
All assets
                     
Pacific Stair Products, Inc.
 
Marc Schorr and Richard Horowitz
 
Delaware
 
4/28/10
 
01486359
 
All assets
                     
WILP Holdings, Inc.
 
Marc Schorr and Richard Horowitz
 
Delaware
 
4/28/10
 
01486285
 
All assets
                     
Woodmark International, L.P.
  
Marc Schorr and Richard Horowitz
  
Delaware
  
4/28/10
  
01486087
  
All assets


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.4
to
Loan and Security Agreement


APPROVED INCENTIVE COMPENSATION PLANS
 
 
1.
P&F Industries, Inc. 2002 Stock Incentive Plan



 
2.
P&F Industries Executive 162(m) Bonus Plan



 
3.
The items disclosed on Schedule 9.1.20


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.17
to
Loan and Security Agreement


EXISTING AFFILIATE TRANSACTIONS
 
 
1.
BWD Group LLC ("BWD"), an insurance brokerage group of which Robert L. Dubofsky,
one of the Company's directors, is Managing Director and a principal, provides
certain insurance brokerage services to the Company. Total insurance premiums
and fees paid through BWD in 2009 were approximately $545,000. It is presently
anticipated that such firm will continue to provide such services and will
continue to receive payments for its services at rates and in amounts not
greater than would be paid to unrelated insurance brokerage performing similar
services.



 
2.
As a condition of advancing funds to the Company pursuant to the subordinated
promissory note (the “Horowitz Loan”) in April 2010, the Company and Richard A.
Horowitz entered into:



 
(a)
an indemnification agreement (the "Indemnification Agreement") dated as of April
23, 2010. Pursuant to the Indemnification Agreement, the Company agreed to
indemnify Mr. Horowitz if any claim, litigation, demand, suit, action or
proceeding is made or commenced by any person or entity against the Mr. Horowitz
arising from or relating to the Horowitz Loan.



 
(b)
a series of security agreements dated as of April 23, 2010 among each of the
Obligors and Richard A. Horowitz in connection with the Horowitz Loan.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.21
to
Loan and Security Agreement


POST-CLOSING DELIVERIES
 
Except to the extent waived by Agent in writing after the Closing Date, Obligors
shall cause to be delivered to Agent as soon as possible, but in any event
within 10 Business Days after the Closing Date (or such longer period as Agent
may otherwise agree):
 
1.  a tax certificate for Embassy Industries, Inc. issued by the New York
Secretary of State; and
 
2.  a revised certificate of flood insurance and a revised certificate of boiler
and machinery insurance, in each case, in form and substance satisfactory to
Agent.
 
Except to the extent waived by Agent in writing after the Closing Date, Obligors
shall cause to be delivered to Agent as soon as possible, but in any event
within 45 days after the Closing Date (or such longer period as Agent may
otherwise agree), evidence satisfactory to it that each of the instruments
evidencing the RAH Debt and the Schorr Debt, including without limitation each
security agreement and the indemnification agreement, has been amended to
include the legend required by the applicable Subordination Agreement.
 
 
 

--------------------------------------------------------------------------------

 